 ELECTRICAL WORKERS IBEW LOCAL 211 (ATLANTIC DIVISION NECA)InternationalBrotherhood of ElectricalWorkers,Local 211 (Atlantic Division of the SouthernNew Jersey Chapter,Inc.,National ElectricalContractors Association)andRobert S. Camp-bell.Case 4-CB-430930 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 23 March 1984 Administrative Law JudgeMary Ellen R. Benard issued the attached decision.The General Counsel, the Charging Party, and theRespondent have filed exceptions and supportingbriefs.Also, the General Counsel and the ChargingParty each has submitted a brief in response to theRespondent's exceptions, and the Respondent filedan answering brief to the General Counsel's andthe Charging Party's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings," andconclusions only to the extent consistent with thisDecision and Order.In the present case, the judge was presented withan amended complaint that raised two principalissues.First, the complaint alleged that since about3December 1981 the Respondent had unlawfullydenied Robert Campbell and James Walker the op-portunity to take its journeymanwireman's ex-amination and thus had denied them the ability toimprove their opportunities for employment fromtheRespondent's exclusive hiring hall. Based onevidence showing that both Campbell and Walkerhad been qualified to sit for that exam, the judgeconcluded that the Respondent violated Section8(b)(1)(A) and (2) of the Act by engaging in suchconduct.We affirm the judge's finding on thispoint.2Additionally, the complaint alleged that the Re-spondent further violated the Act by referring cer-tain applicants in preference to three alleged discri-minateeswho had registered before them. The1The General Counsel, the Charging Party,and the Respondent haveexcepted to some of thejudge's credibility findings.The Board's estab-lished policy is not to overrule an administrative law judge's credibilityresolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362(3d Cir 1951).We have carefullyexamined the record and find no basis for reversing the findings.2 In doing so, however,we find it unnecessary to pass on the judge'sstatements regardingCampbell'sandWalker'spurported failure to"pursue"the applications for membership they submitted to the Respond-ent in May 1981.280 NLRB No. 10I85judge found, while quoting fromOperating Engi-neersLocal 406 (Ford,Bacon & Davis Construction),262 NLRB50, 51 (1982),that a union can rebut aprima facie case of unlawful referral by demon-strating that "its interference with employment .. .was necessary to the effective performance of itsrepresentative function." She further concludedbased on the Board's decision inSheet Metal Work-ers Local 20 (Employers Assn. of Sheet Metal Work-ers),253 NLRB 166 fn. 1 (1980), that a respondentalso can make out a valid defense to this allegationby showing that the failure to refer was not discri-minatorilymotivated. Because she found that theBoard has not established that only one of thesetests is appropriate for hiring hall cases, the judgedecided that if the General Counselestablished aprima facie case of unlawful referral here the Re-spondent could rebut it by meeting either standard.Then, applying these standards to the present case,the judge concluded that the Respondent did not,as alleged, violate the Act in the operation of itsreferral system.We disagree with the two-pronged test that thejudge applied to determine whether the Respond-entmade unlawful referrals. For this reason andothers set out below, we find merit in the GeneralCounsel's and the Charging Party's exceptions tothe judge's findings on four referrals, set outbelow, involving Campbell and Walker. Neverthe-less,we affirm the judge's findings that four otherreferrals the Respondent made were lawful.3The relevant factshere are asfollows: The Re-spondent and the Atlantic Division of the SouthernNew Jersey Chapter, Inc., National Electrical Con-tractorsAssociation (NECA) have entered into asuccession of collective-bargaining agreements cov-ering electricalworkers. Pursuant to these con-tracts, the Respondent has maintained and adminis-tered an exclusive hiring hall to refer applicants foremployment to the various employer-members ofNECA. The collective-bargaining agreement ineffect at all relevant times herein was for a termbeginning 1 September 1980 and ending 31 August1982.The agreement has certain classifications for re-ferral consisting of several groups of applicants.Thus, persons assigned to group I receive prefer-ence to available work over all other applicants.Persons in group II are preferred over those in3Thejudge's dismissalof theallegation that the Respondent discrimi-nated against registrant James McMillon is affirmed for the reasons setout in her decision. We furtheraffirm the judge's findings regarding threeother referrals where she found no violation in the failure to refer (1)Walker on 22 April 1981, (2) Walker on 14 May 1981,and (3)CampbellorWalkeron 20 May 1981, and referring Knittel instead. Based on thefacts as found by the judge,we conclude that the Respondent followedits establishedreferralproceduresin these instances 86DECISIONSOF NATIONALLABOR RELATIONS BOARDgroup III and so forth. The criteria for assignmentto the various groups is set forth in section 5.4 ofthe contract as follows:4GROUP I-All applicants for employmentwho have four or more years' experience inthe trade, are residents of the geographicalareaconstituting the normal construction labormarket, have passed a journeyman's examina-tion given by a duly constituted Local Unionof the IBEW and who have been employedfor a period of at least one year in the last fouryears under a collective bargaining Agreementbetween the parties to this Agreement.GROUP II-All applicants for employmentwho have four or more years' experience inthe trade and who have passed [a] journey-man's examinationgiven by a duly constitutedLocal Union of the IBEW.GROUP III-All applicants for employmentwho have two or more years' experience inthe trade, are residents of the geographicalarea constituting the normal construction labormarket and who have been employed for atleast six months in the last three years in thetrade under a collective bargaining Agreementbetween the parties to this Agreement.GROUP IV-All applicants for employ-ment whohave worked at the trade for morethan one year.Campbell and Walker are black electricians whoare not members of any IBEW local. They wereclassified in group III when they began regularlyseeking employment at the Respondent's AtlanticCity,New Jersey hiring hall during 1979. Bothmen were ineligible to register for work in a highercategory because they had not passed the journey-man wireman's examination. 5Thereafter, on 1 May 1980 Campbell and Walkercomplained to the Respondent's business managerGeorge Stockinger about their lack of referralsfrom the hall. After Stockinger did not give themany definite reason why they were not being re-ferred,Campbell inquired about the procedure forbecoming members of the Respondent. Stockingerreplied that there was an apprenticeship program.Campbell thenaskedif they could fill out an appli-cation for membership and Stockinger said thatthey could do so the following week. At this point,Stockinger pulled out a black book, which Camp-bell thought was a copy of the Union's bylaws, andthrew it on his desk, saying to Walker, "[S]how me4 The complaint does not allege,and no party contends,that the refer-ral system described in the contract is unlawfulsWe agree with the judge,as noted, that the Respondent subsequentlyviolated Sec.8(bXlXA) and (2)of the Act by not allowing Campbell andWalker to take this test.inherewhere I've got to refer you to work."Campbell and Walker subsequently returned to theRespondent's hiring hall on 6 May and submittedapplications for membership. Thereafter, because ofa construction boom in Atlantic City, the two menworked steadily over the next 8 months until early1981.When work slowed down and they were laid offin January 1981,6 Campbell and Walker hired anattorney, JuniusWilliams, to investigate why noaction had been taken on their applications forunion membership. Further, Campbell and Walkeragainregistered at the hiring hall on 12 and 19 Jan-uary, respectively.Walker regularlysigned the reg-ister thereafter but did not obtain any employmentpursuant to the Respondent's referrals. AlthoughCampbell ultimately was referred to a job in lateMarch, the NECA contractor discharged him forpoor performance.? Campbell subsequently regis-tered to get another job on 6 April. Thereafter, on30 April, Attorney Williams wrote the Respond-ent'scounsel, statingCampbell's andWalker'sbelief that they should not be required to take anyformal test in order to receive more frequent refer-rals because such a test would be graded by thesame people who thus far had denied their applica-tions for membership.Williams further stated thathis clients were of the view that they should not berequired to join the Respondent as apprentices inlightof their experience, and that they wouldpursue their rights under Title VII of the CivilRights Act if they had no other recourse.1.InMay, following its receipt of the letter, theRespondentmade three referrals of other non-member applicants in group III to commercial jobsin preference to these alleged discriminatees whohad registered before them. The judge found, andwe agree, that in each instance the General Coun-sel had made out a prima facie case that the refer-ralwas contrary to the Respondent's hiring hallprocedures.However, since the applicants whomthe Respondent referred to work, like the discri-minatees,were not members of any IBEW local,the judge concluded that Campbell and Walkerclearly had not been discriminated against for rea-sons related to union membership. She also foundthat the record fails to establish that the Respond-ent's failure to refer was motivated by personal ani-mosity.Accordingly, based on the standards dis-cussed above, which she found appropriate forhiring hall operations, the judge decided that the6All dateshereinafter are in 1981 unlessotherwise notedTCampbell's dischargeaffected only his placement on theregister andnot his eligibility for future referrals. ELECTRICAL WORKERS IBEWLOCAL 211 (ATLANTICDIVISION NECA)Respondent had met its burden of showing that thereferrals were not discriminatorily motivated.Contrary to the judge, we find that a unioncannot justify referrals that are contrary to its es-tablished procedures simply by demonstrating thatthe conduct lacked a specific discriminatory moti-vation. The Board has held that a union operatingan exclusive hiring hall must represent all individ-uals who seek to utilize the hall in a fair and impar-tialmanner.8The labor organization conductingsuch an operation has a duty to conform with andapply lawful contractual standards in administeringthe referral system. Critically, as the Board statedinOperating Engineers Local 406,262 NLRB at 51:[A]ny departure from established exclusivehiring hall procedures which results in a denialof employment to an applicant falls within thatclass of discrimination which inherently en-courages union membership, breaches the dutyof fair representation owed to all hiring hallusers, and violates Section 8(b)(1)(A) and (2),unlessthe union demonstrates that its interfer-ence with employment was pursuant to a validunion-security clause or was necessary to theeffectiveperformance of its representativefunction.The Respondent has made no such showing in thiscase.Thus,even assumingthe absence of a specificdiscriminatory intent,we conclude that the Re-spondent has violated Section 8(b)(1)(A) and (2) ofthe Act in each case that it made referrals whichdid not comport with its establishing hiring hallprocedures.9 The particular violations, which wefind, are as follows: (1) failing to refer Walker on12May and referring Michael Barnes instead,where Walker was in the same group and precededBarneson the referral register; (2) failing to refereitherWalker or Campbell on 20 May and refer-ring Edward Jennings instead, where both Camp-bell and Walker were in thesamegroup and pre-ceded Jennings on the register; (3) failing to referWalker on 27 May, where Walker was at least inthe same groupand preceded McMillon on theregister.°Plumbers Local 725 (Powers Regulator),225 NLRB 138, 143 (1976)°In so concluding,we reject the judge'sfinding thatSheetMetalWorkers Local 20,253 NLRB166 at fn 1,stands for the proposition thata union can rebut a prima facie caseof unlawful referral simply by show-ing that its conduct was not specifically discriminatorily motivated Inthat case the complaint was narrowly drawn in thatitalleged only thatthe union unlawfully refused to refer the charging partyforwork be-cause he had run for union office and had testifiedadversely to theunion's interests at a prior Board proceeding Since the General Counselthere made no attempt to raise or litigate the issueof whetherthe union'sout-of-sequence referrals constituted"a separate violation,"the Boardfound it unnecessary to decide this issue872.We also find, contrary to the judge, that theRespondent further violated the Act on 19 March1981 by failing to refer Campbell and referring ap-plicantRonald Turner for work instead. Therecord shows that Campbell had been signing thereferral book with sufficient regularity since 12January to keep his place on the list, whereasTurner had been signing only since 16 March. Al-though Turner is a member of an IBEW localother than the Respondent, he has not passed thejourneyman wireman's examination.Turner, in fact,admitted as much on the referral card he filled outupon registering at the Respondent's hiring hall.Moreover, Turner at the time of his referral, unlikeCampbell, was not a resident of the Respondent'sgeographicalareaand thus should have been eligi-ble only for group IV referral under the contract.However, since Turner provided a letter of referralfrom his IBEW local stating that he was a journey-man, the Respondent's assistantbusinessmanager,George Fenwick, assumed that Turner had passedthe exam and classified him in group II.The Respondent established during the hearingthat Campbell had declined a referral on 16 March.Because one of the rules governing its hiring hallrequires applicants declining a referral to lose theirplace on the list, the Respondent claimed thatTurner's referral was lawful. The judge concludedthat the rule was inapplicable to Campbell becausethe Respondent had failed to inform him that it ex-isted.The judge's finding on this point is affirmedfor the reasons she sets out in her decision.The judge then considered the issue of whetherthe Respondent had properly classified Turner ingroup II.Basedon Fenwick's credited testimonythat he had been under the impression thatpassageof the journeyman's exam wasa requirement forbeing classified an IBEW journeyman, the judgefound that Fenwick had acted reasonablyin assum-ing that Turner, as a member of another IBEWlocal,would have passed such a test and thus havebeen eligible for group II referral ahead of Camp-bell.10 She therefore concluded that the error Fen-wick made in classifying Turner was not of thetype which the Board previously has found to beunlawful. Accordingly, the judge found that Turn-er's resulting referral on 19 March did not consti-tute a violation.We disagree with the judge's conclusion regard-ing the reasonableness of Fenwick's assumption inthis instance. During the hearing, Fenwick testifiedthat in order to be referred for work from the Re-spondent's hiring hall an applicant either had to bea member of the Respondent whose proper classifi-10 Thereis no residency requirement for group II referral. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDcationFenwick would certainly know, or hadfilledout a card with information necessary formaking this determination.Normally,in cases likeTurner's, Fenwick relied on the referral card asone source to determine the registrant's referralstatus.As Turner specifically indicated on his re-ferral card that he had not passed the test, wetherefore conclude that Fenwick either knew orshould have known from checking Turner's refer-ral card that he did not meet the requirements forgroup II referral." Accordingly, we find that Re-spondent's failure to refer Campbell on 19 Marchalso violated Section 8(b)(1)(A) and (2) of the Act.AMENDED CONCLUSIONS OF LAWInsert the following as Conclusion of Law 4 andrenumber the subsequent paragraph accordingly:"4.By failing and refusing to refer for employ-ment applicants Robert S. Campbell and James E.Walker in the manner prescribed by its collective-bargaining agreement with the Atlantic Division ofthe Southern New Jersey Chapter, Inc., NationalElectrical Contractors Association, the Respondenthas engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(b)(1)(A) and(2) of the Act."THE REMEDYHaving found that the Respondent has engagedin and is engaging in certain unfair labor practiceswithin the meaning of the Act, we shall order it tocease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act.Having found that the Respondent unlawfullydiscriminated against Campbell and Walker by de-nying them the opportunity to take its journey-man's examination,we shall order that the Re-spondent offer them the opportunity to take the ex-amination, and to give them reasonable notice ofwhen the examination is scheduled.1211We affirm,however,the judge's finding that Fenwick acted reason-ably in assuming thatWilliam Myers,also a member of another IBEWlocal whohad not passed the test,was eligiblefor groupII referral basedon hisjourneymanstatus.Unlike Turner,Myers failed to indicate on hisreferral card that he had not passed thetest.Absentany direct evidencethatMyers had not passed the test,we find thatFenwick could reason-ably rely on his belief that Myers had done soIn so concluding, we notethat Fenwick's assumption also was supportedby Myers'extensive experience in the tradethatMyerslisted on the backof hisreferral cardThus, we do not impose on theRespondentthe dutyto investigate com-pletely the qualifications of every applicant seeking employment at itshiring hall.11 If,after theopportunityto take the examination is offered to themon a nondiscriminatory basis,Campbell or Walkerrequests a postpone-ment,theRespondent is obligated to treat that request in the samemanner it would treat similar requests from any other applicants,e g , ap-prenticeswho have finishedtheir trainingor employeesof newly orga-nized employersHaving found that the Respondent unlawfullydenied referrals to Campbell and Walker, we shallorder that the Respondent make them whole forany loss of earnings they may have suffered byreason of the discrimination against them.In addi-tion,a standard remedy for a union's discriminato-ry failure to permit an applicant for a journeyman'stest to take the exam is to treat the discriminatee asif he or she had taken and passed the test.13 Ac-cordingly,we shall order that the Respondent con-siderCampbell and Walkeras if they were ingroup I for referral purposes from the first dateafter 3 December 1981 on which the Respondentreasonably could have arranged for them to takethe examination to whatever date they take a non-discriminatory journeyman's examination or, if theydecline a nondiscriminatory offer,the date of theoffer.14Additionally,we shall order that CampbellandWalkeralso be made whole for any loss ofearningstheymay have suffered by payment tothem of whattheywould have earned during theapplicable period hadtheybeen classified and re-ferred as group I applicants,less any net interimearnings. Backpay shall be computed in accordancewith F.W.WoolworthCo.,90 NLRB289 (1950), towhich interest shall be added,to be computed inthemanner prescribedinFlorida Steel Corp.,231NLRB 651 (1977).ORDERThe National Labor RelationsBoardorders thattheRespondent,InternationalBrotherhoodofElectricalWorkers, Local 211, Atlantic City, NewJersey, its officers,agents,and representatives, shall1.Cease and desist from(a)Failing and refusing to refer applicants foremployment in accordance with the hiring hallpractices and procedures set forth in its collective-bargaining agreementwith the Atlantic Division ofthe Southern New Jersey Chapter, Inc., NationalElectrical Contractors Association.(b)Failing and refusingto allow Robert S.Campbell and James E. Walker to take the jour-neyman wireman'sexamination,thereby denyingthem the opportunity to qualify for a higher priori-ty group under the exclusive referralsystem setforth in the collective-bargaining agreement.(c) In any like or relatedmanner restraining orcoercing employees in the exerciseof the rightsguaranteedthem by Section 7 of the Act.isElectricalWorkersIBEW Local367 (Penn-DelJerseyChapter,NECA),230 NLRB 86,96 (1977)'* All theRespondent's legitimate hiring hall rules, of course,apply tothis remedy,thus Campbell and Walker wereonlyentitled to referrals ondays when they were at the hiring hall and in accordance with the placesthey would have held on the group I referral list ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTICDIVISION NECA)2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Operate its exclusive hiring hall in accord-ance with the practices and procedures set forth inits collective-bargaining agreement with the Atlan-ticDivision of the Southern New Jersey Chapter,Inc.,National Electrical Contractors Association.(b)Refer Robert S. Campbell, James E. Walker,and all other applicants for employment to posi-tions for which they are entitled under this con-tract.(c)OfferRobert S. Campbell and James E.Walker the opportunity to take the Respondent'sjourneyman wireman's examination on a nondis-criminatory basis, and provide reasonable notice ofthe scheduling of the examination.(d)PlaceRobert S. Campbell and James E.Walker in group I of the Respondent's referralsystem as of the first date after 3 December 1981on which the Respondent reasonably could havearranged for them to take the journeyman's exami-nation, and offer them referrals pursuant to thatclassification until such time as they take the jour-neyman wireman's examination or, if they decline anondiscriminatory offer of examination, the date ofthat offer.(e)Make Robert S. Campbell and James E.Walker whole for any loss of earnings they mayhave suffered as a result of the Respondent's dis-crimination against them in the manner set forth inthe remedy section of this decision.(f)Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all job registration and referral records andany other documents or records showing job refer-ralsandwork assignments, and the basis formaking such referrals and assignments, of members,employees, job applicants, and registrants whichare necessary to compute and anlayze the amountof backpay due to Campbell and Walker and to de-termine their right to referral to jobs under theterms of this Order.(g) Post at all places where notices to employees,applicants for referral, and members are postedcopies of the attached notice marked "Appen-dix."15 Copies of the notice, on forms provided bytheRegionalDirector for Region 4, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all places'a If this Order is enforcedby a judgmentof a United States court ofappeals,the wordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLaborRelations Board."89where notices to members are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT fail and refuse to refer applicantsfor employment in accordance with the hiring hallpractices and procedures set forth in our collective-bargaining agreement with the Atlantic Division ofthe Southern New Jersey Chapter, Inc., NationalElectrical Contractors Association.WE WILL NOT fail or refuse to allow Robert S.Campbell and James E. Walker to take the jour-neyman wireman's examination, thereby denyingthem the opportunity to qualify for a higher priori-ty group under the exclusive referral system main-tained under our collective-bargaining agreementwith the Atlantic Division of the Southern NewJersey Chapter, Inc., National Electrical Contrac-tors Association.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL operate our exclusive hiring hall in ac-cordancewith the practices and procedures setforth in our collective-bargaining agreement withthe Atlantic Division of the Southern New JerseyChapter, Inc., National Electrical Contractors As-sociation.WE WILL refer Robert S. Campbell, James E.Walker, and all other applicants for employment topositions forwhich they are entitled under thiscontract. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Robert S. Campbell and James E.Walker the opportunity to take the journeymanwireman's examination on a nondiscriminatorybasis, and provide reasonable notice of the schedul-ing of the examination.WE WILL place Robert S. Campbell and JamesE.Walker in group I of our referral system as ofthe first date after 3 December 1981 on which theRespondent reasonably could have arranged forthem to take the journeyman's examination, andoffer them referrals pursuant to that classificationuntil such time as they take the journeyman wire-man's examinationor, if they decline a nondiscrim-inatory offer of examination, the date of that offer.WE WILL make Robert S. Campbell and JamesE.Walker whole for any loss of earnings they mayhave suffered as a result of our discriminationagainst them, with interest.INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, LOCAL 211Bruce G. Conley, Esq.,for the General Counsel.Robert F.O'Brien,Esq. (Tomar, Parks, Seliger, Simonoff& Adourian),of Haddonfield, New Jersey, for the Re-spondent.Richard A. Goldberg, Esq.,andVericeM.Mason, Esq.(Divisionof Public Interest Advocacy, New Jersey Depart-ment of the Public Advocate),for the Charging Party.DECISIONSTATEMENT OF THE CASEMARY ELLEN R. BERNARD, Administrative LawJudge. The original charge in this case was filed on Sep-tember 3 and amended on December 24, 1981, by RobertS.Campbell, an individual,againstInternational Brother-hood of Electrical Workers, Local 211 (the Respondentor the Union). On February 26, 1982, the complaint wasissued alleging,in substance, that the Respondent hadfailed to refer Campbell, James H. McMillon, and JamesE.Walker for employment as electricians on variousspecified dates in 1981 for arbitrary and discriminatoryreasons, including their lack of membership in any localof the International Brotherhood of Electrical Workers(the IBEW). The complaint further alleges that by thisconduct the Respondent violated Section 8(b)(1)(A) and(2) of the National Labor Relations Act. On December13, 1982, the complaint was amended to allege, in sub-stance, that about December 3, 1981, the Respondent hasunlawfully denied Campbell and Walker the opportunityto take a journeyman'sexamination,therebydenyingthemthe ability to improve their opportunities for em-ployment.' In June 1983 the complaint was furtheramendedto allege that the Respondent had additionallyviolated Section8(b)(1)(A) and (2) of the Act by failingto refer Walker to a job as a residential wireman in May'The amendment also changed the date of the alleged refusal to referMcMillon1981.The Respondent has denied the commission of anyunfair labor practices.A hearing was held before me at Philadelphia, Penn-sylvania, on March 21 through 23, April 27 through 29,and June 13, 1983. Following the hearing the GeneralCounsel, the Charging Party, and the Respondent filedbriefs,2which have been considered.3On the entire record in the case and from my observa-tion of the witnesses and their demeanor,Imake the fol-lowingFINDINGSAND CONCLUSIONS1.THEBUSINESSOF THE EMPLOYERSThe Atlantic Division of the Southern New JerseyChapter, Inc., National Electrical Contractors Associa-tion (the Association)represents employers engaged inthe electrical construction industry in multiemployer col-lective bargaining with the Respondent. During the 12-month period preceding issuance of the original com-plaint,employer-members of the Association, in thecourse and conduct of their business operations, pur-chased and received goods and materials valued in excessof $50,000 from points directly outside the State of NewJersey.Environmental Design, Limited, trading as MitchellMechanical and Electrical Contractors (Mitchell) is aDelaware corporation engaged in the business of electri-cal contracting with its principal place of business locat-ed in Linwood, New Jersey. During the 12-month periodpreceding June 13, 1983, Mitchell, in the course and con-duct of its business operations, purchased and receivedgoods valued in excess of $50,000 from points directlyoutside the State of New Jersey.The answer admits and I find that the Association andits employer-members and Mitchell are each employersengaged in commerce within the meaning oftheAct,and I further find that it will effectuate the purposes ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background; the Hiring HallThe Respondent has represented electricians employedbymembers of the Association for an undisclosednumber of years and has been party to a series of collec-tive-bargaining agreementswith the Association as wellas other employers.The agreement covering commercial8The briefs contain some statements that are contrary to the clearlyexpressed positions of the parties on whose behalf the briefs were submit-ted In view of the length and somewhat confusing nature of this record,I conclude that these statements were inadvertent and do not view themas conceding any issue to the oppositionsThe General Counsel also filed a motion,inwhich the ChargingParty joined,to correct the record by amending an exhibit.The Re-spondent has not opposed the motion and, accordingly, the motion isgranted ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTIC DIVISION NECA)construction in effect at material times in this case (thecommercial agreement) was for a term beginning Sep-tember 1, 1980, and ending August 31, 1982.1.The contractual provisions relating to theRespondent's hiring hallThe commercial agreement provided, inter alia, thatthe Union would operate a hiring hall pursuant to thefollowing provisions:5.1The Union shall be the sole and exclusivesource of referral of applicants for employment.5.2The Employer shall have the right to rejectany applicant for employment.5.3The Union shall select and refer applicantsfor employment without discrimination against suchapplicants by reasons of membership or non-mem-bership in the Union and such selection and referralshall not be affected in any way by rules,regula-tions, bylaws, constitutional provisions or any otheraspect or obligation of Union membership policiesor requirements.All such selection and referralshall be in accordance with the following proce-dure.5.4 The Unionshallmaintain a register of appli-cants for employment established on the basis of thegroups listed below. Each applicant for employmentshall be registered in the highest priority group forwhich he qualifies.GROUP I-applicants for employment who havefour or more years' experience in the trade, are resi-dentsof the geographical area constituting thenormal construction labor market, have passed ajourneyman's examination given by a duly constitut-ed Local Union of the IBEW and who have beenemployed for a period ofat least oneyear in thelast four years under a collective bargaining Agree-ment between the parties to this Agreement.GROUP II-All applicants for employment whohave four or more years' experience in the tradeand who have passed [a] journeyman's examinationgiven by a duly constituted Local Union of theIBEW.GROUP III-All applicants for employmentwho have two or more years' experience in thetrade, are residents of the geographical area consti-tuting the normal construction labor market andwho have been employed for at least six months inthe last three years in the trade under a collectivebargargingAgreement between the parties to thisAgreement.GROUP IV-All applicants for employmentwho have worked at the trade for more than oneyear.The contract further providesthat examinations "shallinclude only written and/or practicalexaminations givenby this Local Union, or any other duly constituted LocalUnion of the IBEW.Reasonable intervalsof time for ex-aminationsare specified as 30 days. An applicantshall beeligible for examinationif he has four years'experiencein the trade."91Finally, the contract specifies that "[t]he Union shallmaintainan `Out of Work List' which shall list the appli-cantswithin each group in chronological order of thedates they register their availability for employment,"and that applicants shall be referred first from group I inthe order of their place on the out-of-work list and thensuccessively from group II, group III, and group IV.The Respondent is also a party to a collective-bargain-ing agreement with the Southern Residential Section ofthe Southern New Jersey Chapter, Inc., National Electri-calContractorsAssociation (the residential section).That contract (the residential agreement) covers residen-tial construction and includes provisions for the Union'soperation of a hiring hall, which are similar to those inthe commercial agreement quoted above, except that forgroup I status an applicant must have 2 or more years'experience in the trade rather than 4, havepassed a resi-dentialwireman'sexaminationrather than a journey-man's examination,and have worked 1 of the last 2 yearsunder a contract between the parties to the residentialagreement; similarly, for group II status the applicantmust have 2 or more years' experience in the trade andhave passed the residential wireman's examination. Forgroup III status the applicant must, like applicants underthe commercial agreement, have 2 or more years' experi-ence in the trade and reside in the geographical area con-stituting the normal construction labor market, but theyare required to have been employed in the trade for atleast 6 months in the last 2 years rather than 6 months inthe last 3 years as is required by the commercial agree-ment.2.The operation of the hallThe Respondent's office, during the periodmaterial tothis case, was on the second floor of a building that alsohoused offices of some other construction trades unions.The record establishes that the usual practice was for anelectrician seeking a referral from the Respondent for thefirst time to go to the Respondent's office where he filledout a card entitled "Registration for Referral Group."The form contained spaces for the registrant to list hisname,address, social security number, date of birth, race,national origin, sex, and card number and local unionnumber, if any, and also included boxes for the registrantto check to specify his classification as "journeymanwireman," "journeyman lineman," "residential wireman,""welder," or "other." The form also included a line forthe registrant to specify whether he had "passed a jour-neyman examination or completed an apprenticeship pro-gram givenby a duly constituted Local Union of theI.B.E.W. for construction?" and how long he had beenemployed under a collective-bargaining agreement be-tween the Respondent and the Association' "in the last 44The employerassociation's name as printed on the card is "AtlanticDivisionof the N. J. Chapter of N.E.C A," while theAssociation'sname, as printed in the commercial agreement, is "Atlantic Division ofthe SouthernNew Jersey Chapter,Inc.,National Electrical ContractorsAssociation " I assume that the two names refer to the same organization,and there is no indicationto the contraryin the record 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDyears."Although the back of the card is blank, GeorgeFenwick,the Respondent'sassistant businessmanager,credibly testified that he usually asked registrants if theywanted to list their experience on the back of the card,and it is undisputed that a clerical employee of the Unionfrequently lists the registrant'ssubsequent referrals inthat space. At material times there were more than 300members of the Respondent, and the hiring hall main-tained at least 1000 referrals cards for electricians whowere either members of other IBEW locals or were notmembers of any labor organization. 5The referral cards do not indicate in which group theregistrant is classified; according to Fenwick,he reliedon the information on the referral cards and his own per-sonal knowledge to determine the group in which anelectrician belonged. Specifically, Fenwick testified thatwhen an electrician came into the hall and filled out areferral card Fenwick would attempt to verify the infor-mation given on the card by asking the applicant toshow him either a letter from his local business manageror a dues receipt from his local union. According toFenwick, letters from business managers of other IBEWlocals would state whether the bearer had passed a jour-neyman's examination;6however, none of these letterswas introduced into evidence.? Similarly, the IBEWdues receipts include a line for the member's classifica-tion, but do not indicate whether the member passed ajourneyman's examination.Fenwick credibly testifiedthat no one can become a journeyman in the Respondentwithout taking the examination:8 apprentices generallyare required to take the test in order to make the transi-tion to journeyman, and when the Respondentorganizesa previously nonunion contractor the employees take atest to determine their classification.9 Fenwick furthercredibly testified that he thought that to become a jour-neyman member of any IBEW local an applicant wouldhave to pass the examination.During the hours the hiring hall is in operation, appli-cants appear in person and sign ledgers maintained bythe Respondent, which have a date on each page, there-by indicating their availability for work. Until May 26,1981,theRespondent used one ledger and applicantswho signed it would put their group number next totheir name; after that date the Respondent used separateledgers for each group with the group number markedon thefront of the ledger. According to Fenwick, "99percent of the time" the applicants for referral wouldsignthe right book.5Members of the Respondent did not fill out referral cards after theyjoined the Local.6However,later in his testimony Fenwick stated,in response to thequestion,"Do some [letters]indicate passage of a journeyman exam?" "Ibelieve they do; yes."TAccording to Fenwick,the applicants generally keep the letter al-though it is addressed to the Respondent's business manager.6However,Fenwick credibly testified that some members of the Re-spondent are sign serviceman,residential wiremen,or residential trainees,and he was not sure whether all those members had passed a test.According to Fenwick,after a shop is organized representative of theRespondent talk to the employer to discuss the qualifications of each ofthe electricians working for him, as a result of those discussions some ofthe electricians may be classified as apprentices and those who are prob-ably classifiable as journeymen are offered the ,journeyman's examinationFenwick testified that he made copies of pages of thereferral book, which he would mark up to show whohad been signing the book the longest and therefore hadthe highest priority for referral within his group. Then,when an employer called and requested electricians, Fen-wick would look at his personal list, get the book to seewho had signed and who was physically present in thehall, and then call the individual with the highest priori-ty who was present and give him the referral. Althoughthe collective-bargaining agreements, as quoted above,require the Respondent to maintain an out-or-worklist, itisclear that the only list which might satisfy that re-quirement was this list which Fenwick made for his ownuse. 10The hiring hall was in operation between 8 and 10a.m.,Monday through Friday, excluding holidays. Al-though sometimes Fenwick would come out of his officebefore 10 a.m. to advise the men waiting around the hallthat there was no more work, he testified that if he didnot make such an announcement the men could assumeby 10 a.m. that no more referrals would be made thatday. Fenwick further testified that he would know whenthere was no more work on a given day because the con-tract required that the men be paid from8 a.m.; conse-quently, contractors were very unlikely to call for menafter 9 a.m. because they would have to pay them fortoomuch time not worked. Fenwick credibly testifiedthat sometimes he received calls from contractors in theafternoon and that men for those jobs would be referredthe next morning.Fenwick testified that, if a registrant proffers a lettersaying that he has passed a journeyman's examination(assuming he does not live within the Respondent's geo-graphical jurisdiction), Fenwick would know that he be-longed in group II. However, although the contractrefers to having passed the journeyman'sexaminationrather than being a journeyman,itisclearfrom therecord that Fenwick equated the two, and that if some-one showed him a dues receipt which recited that hewas a journeyman Fenwick took that to mean that theindividualhad passed the journeyman'sexamination.Indeed, as discussed below, it is clear from the recordthat Fenwick considered some applicants journeymen be-cause their dues receipt and/or letters from their businessagents soindicated, even though these individuals hadnot in fact passed an examination.3.Other rules relating to the hiring halla.The 7-day ruleFenwick testified that in order for a registrantto main-tainhis place on the referral list he mustsignthe book atleast once a week. It is undisputed that this rule was notincluded in either the commercial or the residentialagreement.However, Fenwick testified that the rule wasprinted on a card that was posted in the window of the10 There isreferencein the recordto anout-of-work list which is un-dated and Fenwick testified that he was not familiarwith it,in any event,it appears that his list predatesany of theevents at issue in this proceed-mg and that during material timesno suchlistwas maintained. ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTICDIVISION NECA)office. 11 Fenwick further testified that on occasion some-one who intended to keep his place on the list could notiget to the hall to physically sign the book within the 7-day period and that in that event he would adviseGeorge Stockinger,the Respondent's business manager,of the situation and Stockinger might decide that if theman appeared the next day and had been continuallysigningthe book he would not lose his place on the list.Fenwick credibly testified, however, that he neversignedthe bookfor someone else.b.The rule that registrants must be physically presentin the hall to be referredFenwick also credibly testified that in order to be re-ferred a registrant had to be physically present in thehall.The consequence of this rule, in tandem with therule that a registrant had to sign the book every 7 daysto keep his place on the list, was that a registrant mightkeep his place on the list but not a referral unless he wasactually at the hall when the referral was made.12 It isundisputed that this rule was not posted in the hall.c.The consequences of refusing a referralFenwick further testified to a rule that if someone whoisoffered a referral declines the job he goes to thebottom of the list for his priority group. Fenwick testi-fiedthat the rule might havebeen memorialized in anold report of the Union's executive board,13 but he wasnot sure whether it had ever been committed to writingat all.However, Fenwick testified that in any event therulewas communicatedto registrants because wheneversomeone turneddown a referral he told them the conse-quences.14Fenwick further testified that the rule wasimplemented because someelectricianswere turningdown jobs to waitforothers they foundmoredesirableand the Respondent wanted to discourage that practice,which wasmaking itdifficult for the Respondent to meetthe manpower needs of contractors with short jobs.d.The rule regarding short jobsAs a corollary to the rule that refusal of a job wouldcause a registrantto go to the bottom of the list for hisgroup there is a rule that, it a registrant accepts a jobthat only lasts a "week,"15 he does not lose his place onthe list unless he either quits or is discharged for cause.However, this rule was not embodied in any writtendocument and there is no evidence that it was otherwisecommunicated to all registrants.11Between the time the events at issue and the hearing the Unionmoved its office, and Fenwick testified that the card was no longer in thewindow of the old office and he did not know where it was12However, Fenwick credibly testified that if he saw someone in thehall before they had had a chance to sign the book that day and he knewthat they had the highest priority for a referral that individual would bereferred even though he had not yet signed18Fenwick, who atmaterialtimes was the Respondent's recordingsecretary,was a member of the executive board. Stockinger was the fi-nancialsecretary14As discussed below, there is a dispute whether the alleged discri-minateeswere aware of this rule, and, if not, whether it should be appliedto them15Fenwick testified that it had never been defined whether a weekmeant 5 daysor 7 days93B. The Construction of the Atlantic City CasinosFenwick credibly testified that prior to February orMarch 1979 there hadbeen substantial unemployment intheAtlantic City, New Jerseyarea amongelectricians.In early 1979 construction began of variouscasinos inAtlantic Cityand as a resultthere wasmore than enoughwork for all the registrants of theRespondent'shiringhall.This casino construction boomlastedfor about 2years, according to Fenwick,untilabout the end of 1980.Fenwick further testified that by March 1981 work wasagain slow.During the period of high employment, the hiring hallhad operatedunder a rule that a registrantwould notlose his place on the referrallist as long as he signed thereferral book every 30 days. Fenwick credibly testifiedthat when work began on the casinos,because more menwere required than he could supply from group I, hestarted callingother registrantsand discoveredthat someof every 30 to come down to Atlantic City and sign thebook. In consequence, the Respondent decided that a sig-nature onthe book would be good only for I week andthat in order to be referredan electricianwould have tobe physically present in the hall. Fenwick also crediblytestified that if there were not enough people in the hallto fill all therequestshe received from employers hewould call other locals asking for men, but that he didnot normally personally make telephone calls to individ-uals.Fenwick further testified that he announced that inorder to be referred one had to be physicallypresent inthe hall by answering the registrants' questions on howhe would contact them; as noted above, however, he didnot post the rule in writing.All three of the allegeddiscriminatees in this case areblack.Thus, another aspect of the casino constructionwhich was significant with respect to this case was theNew Jersey Casino Control Commission's goal that 20percent of the employeesengaged inthe work be mem-bers of minority groups.C. CredibilityThere aresubstantialconflictsamong thetestimony ofthe variouswitnesseswith respect to most ofthe issuesin this case. Unfortunately, none of the principal wit-nesses,RobertCampbell, JamesWalker,and JamesMcMillion for the General Counsel and George Fenwickfor the Respondent, was entirely credible, and, thus, al-though portions of each ofthesewitnesses'testimonywere credible, I cannot wholly accept the version ofevents told by any of them (even,in some instances,where corroborated by another witness) as an accurateaccount of events.' a Accordingly, I have analyzed thetestimony of each witness about everyissue inlight ofhis demeanor at the hearing and have made my credibil-ity determinations in light of that analysis.16 It isworthrepeating here the often-quoted maxim that "nothing ismore common in all kinds of judicial decisionsthan tobelieve some andnot all" of a witness'testimonyNLRBv.UniversalCamera Corp,179F 2d 749, 754 (2d Cr 1950) 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Alleged Discriminatees1.Robert CampbellCampbell credibly testified that he first worked in theelectrical construction industry in 1966 as an electrician'shelper for 1 year working on a six-story condominium.Campbell then worked for another electrical contractorfor 4 months in the summer and fall of 1967 as a helperon commercialwork and for a third contractor, R. L.Morgan,in combined residential and commercial work.According to Campbell, he began working as a helperforMorgan but was later classified as a "mechanic,"which he characterized as a journeyman. Campbell fur-ther testified that in 1967 and 1970 he took an electronicscourse at a community college with an emphasis on com-puterized printed circuits.Also between 1969 and 1971Campbell worked for about 1 year and 8 months for var-ious electrical contractors.From February 1972 to June1975 Campbelltaught anentry-levelcourse in residentialelectricity for the Atlantic City OpportunitiesIndustriali-zation Center,a training organization.For about a yearbeginning in 1975 Campbell worked for an AlbertNewman in Atlantic City doing about half commercialand half residential work,and then from February untilabout May 1978 he worked for a Benard Kiner in Atlan-ticCity.Campbell testified that he solicited and per-formed all the work on that job himself.In the meantime, in 1973 Campbell went to the Re-spondent's office and talked to Stockinger. After Camp-belldescribed his experience to the business managerStockinger told him to fill out a referral card and that ifsomething became availablein the future he would con-tact him. Campbell testified that on five or six occasionsbetween 1973 and 1979 he went back to the union halland talked to Stockinger about the availabilityof work,but he did not receive any referrals from the Respondentduring that period.On February 5, 1979, Campbell went to theunion halland was called into the office by Fenwick, who referredhim to Calvi Electric Company (Calvi) to work on acasino and hotel referred to in this record as the Pent-house.The registration card that Campbell filled out atthat time shows that he listed his classification as "jour-neyman wireman"; he testified that he checked that boxbecause he did not see any other classification that statedhis experience. 17Campbell testified that in the late summer of 1979,while he was still working at the Penthouse job, he wentto the Respondent's office to ask Stockinger if he couldget somework on nights and weekends. According toCampbell,other electricianswere working on a hotelknown as the Bally at that time and he and two men17On that card Campbell wrote that he had 13 years' experience inthe trade with"various" employers,but he did not specify any of themby name.Campbell testified that the previous times that he had filled outcards he had listed his experience on the back of the card, but that onthis occasion he did not have time to do so because he was being immedi-ately referred to a job.It appears that this was the only card filled out byCampbell that the Respondent had in its possession;Fenwick crediblytestified that although registrants may have filled out more than one re-ferral card the Respondent tries to maintain only one per person, so aregistrant's old referral card might be destroyed after he fills out a newone.from out of town were the only ones who had not beenoffered that work. Campbell testified that Stockinger saidthat he would see what he could do but thatnothingever happened. Campbell further testified that he askedOscar Dutch, the foreman on the Penthouse job, if hecould work on the Bally, but that Dutch replied thatonly members, apparently referring to members of theRespondent, were receiving that overtime work.18On December 10 or 11, 1979, Calvi transferred Camp-bell from the Penthouse to another Calvi jobsite calledthe Claridge project, which was also in Atlantic City.Campbell testified that he was laid off from the Claridgejob on January 18, 1980, and was then referred, on Feb-ruary 11, 1980, to a job at the Brighton Hotel and CasinoforKeystoneEngineeringCorp. (Keystone). Campbellwas laid off after working about 12 days. In the first partof March 1980 Campbell was referred to Calvi to workon the Bally for approximately 3 weeks.According to Campbell, after he was laid off from thejob at the Bally he went to the Respondent's hall everyworking day and signed the book, staying at the hall aslong as referrals were being made. Also about this time,Campbell contacted the New Jersey Division of CivilRights because he thought he was not being properly re-ferred by the Respondent. Campbell also contacted aCasino Control Commission affirmative action officerwho arrangeda meetingfor Campbell and some otherindividualswith Chairman Lordi of the Casino ControlCommission.According to Campbell, Lordi said hewould meet with Stockinger to discuss complaints abouttheRespondent's operation of its hiring hall, but therecord does not indicate what action, if any, was taken.On May 8, 1980, afterameetingwith Stockinger,which is described below, Campbell was referred to afirm called Dynalectric for work at the Golden NuggetCasino. Campbell's job with Dynalectric lasted until No-vember 4, 1980, when he was laid off. According toCampbell, he was in charge of certain parts of the workon that job and was occasionally helped by three or fourother people.Campbell was then referred, on November 19, 1980, toRiley Neon Sign, which was also working at the GoldenNugget. That job lasted until December 24, 1980, whenCampbell requested a voluntary layoff so he could take avacation. Campbell credibly testified that he returned tothe Respondent's office on January 12, 1981, and againstarted signing the referral book regularly.2. James WalkerWalker testified that in 1950 he completed 3 years ofan electrical apprenticeship at the Philadelphia NavyYard, where he worked until 1954. He apparently didnot work at the trade for some years thereafter, but testi-fiedthat in1968 he worked for a firm known as KyleElectric in Atlantic City for 14 months. Walker's firstcontact with the Respondent was in April 1970, when he18 Dutch did not testify In any event, this comment,ifmade,occurredoutside the 6-month limitationsperiod prescribed by Sec 10(b) of the Actand, further, there isno connectionthatDutchwas an agentof the Re-spondent ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTIC DIVISION NECA)filled out a referral card,' 9 and he testified that between1970 and 1973 he worked for several electrical contrac-tors for periods ranging between 3 and 6 or 7 months.Apparently Walkerwas againout of thetrade for someperiodof timeafter 1973, but in 1977 and 1978 heworked for electrical contractors for a total of about 14months. According to a second referral card for Walkerintroduced into evidence, in 1979Walker again regis-tered for work at the Respondent's hiring hall.20 Appar-ently,Walker had already been referred in December1978 to Calvi at the Boardwalk Regency Hotel andCasino for a job that he testified lasted about 8 months.Fenwick then referred him to the Claridge, again towork for Calvi. That job,accordingtoWalker,lastedabout 2 months. However, it must have been only 8 or 9months' total thatWalker worked for Calvi, includingthe time at the Claridge, for in August 1979 Fenwick re-ferredWalker to Keystone to work on the Greate BayHotel and Casino for 7 months.21 According to Walker,he left that job in consequence of a foreman's announce-ment one morning that all the"permit men"had to go.InMarch 1980 Walker was referred to Mitchell towork on a high rise apartment house; according toWalker, after about 4 to 6 weeks on that job he was toldthat there was nothing for him to do except sweep thefloor, so at lunchtime he went to the union hall to seeStockinger.According toWalker, Stockinger merelyasked him where else he could get $15 an hour forsweeping the floor, so he went back to work. Walkerfurther testified that the next day he was laid off and thatno reasonfor the layoff was given. However, LawrenceMitchell, chief executive officer of Mitchell, credibly tes-tified thatWalker was terminated because Mitchell's out-side superintendent on the project found that he was notqualified.22As a result of this layoff Walker returned to the hiringhall, and was referred in May 1980 to Calvi again, thistime to work at Harrah's, a casino, and at the Tropicana,apparently also a casino and/or hotel.Walker workeduntil January 15, 1981, and has not thereafter held anyjobs pursuant to referrals by Respondent.3. James McMillonMcMillon studied electronics at a technical schoolfrom 1967 to 1969 and on receiving his diploma workedfor about 2-1/2 years for computer manufacturers. In19ThecardWalkerfilledout on that occasion stated that he workedat the PhiladelphiaNavy Yard from 1958 to1965,was self-employedfrom 1965 to1968, worked for AtlanticCityCoal Company from 1969 to1970. I haveconsideredthe discrepancy between thecard and Walker'stestimony about whenhe worked for the navyyard in assessing Walker'soverall credibly Specifically, as there is no explanation for this discrep-ancy in the record,I conclude that it was not inadvertent, and thatWalker intentionally exaggerated the extentof hisexperience when helisted it.20Walker did not list any of his employers on this card.S1At the timeof the hearing that casino was known as the Sands, ap-parently due to a change of ownership22Mitchell impressed me as an honest and straightforward witnesswho testified candidly andwith goodrecollection.Walker, however, asalready indicated, appeared to me tobe credibleonly with respect to cer-tain areas of his testimony In any event,there is no inconsistency be-tween the testimony of Mitchell and Walker on this point, as Mitchell didnot testify whether Walker was told the reason for his layoff951972McMillon worked for a boatbuilder for about 11months wiring electrical systems and then spent the next4 years in business for himself installing burglar alarmsand closed-circuit television systems.McMillon testified that he first went to the Respond-ent'soffice in July 1973, asking if he could join theUnion or be referred for work. According to McMillon,he was told that although there was no work available atthe time he should fill out a referral card anyway, andthat to join he would have to go through the Union's ap-prenticeship program. McMillon testified that he was nottold how to apply for that program, but thereis no evi-dence that he asked.McMillon did not contact the Respondentagain untilMarch 1979, when he went to the office and asked Fen-wick if he could get work. Fenwick, according toMcMillon, referred him to Stockinger, who told him thattherewas no work available at the time, but that hecould fill out a registration card and sign the referralbook, which McMillon did, giving an address in Ham-montgn, New Jersey. According to McMillon, at thetimehe was actually living at 33 Massachusetts AvenueinAtlantic City; however, he did not have a telephoneand had recently separated from his wife so he used heraddress and telephone number in the hope that any mes-sage fromthe Respondent would reach him.McMillon testified that about a month later he re-turned to the hall, bringing with him a letter from theNational Association for the Advancement of ColoredPeople, asking the Respondent to tell him and theNAACP what he would have to do to obtain member-ship.McMillon further testified that Stockinger referredhim to something referenced in the record as the RecruitTraining Program, apparently an IBEW-sponsored pro-gram to train members of minority groups for work inconstruction, and that he consequently went to see some-one affiliated with that program. However, according toMcMillon, that person said that he did not need thattrainingand that he would be put to work, and in April1979 he was referred by the Respondent to work forCalvi at Caesar's Hotel and Casino. After about 2 weeksMcMillon and a number of other employees were trans-ferred to Calvi's project at Bally's Hotel and Casino for2more weeks; McMillon was laid off from that job aspart of a reduction in force.McMillon testified that following his layoff fromBally's he registered with the New Jersey EmploymentService, which referred him to a job with Jaden Electricwhich lasted about a year and a half. In September198023 McMillon filled out another referral card, givingan address in Pleasantville, New Jersey, and was referredby the Respondent to R & S Electric to work on con-struction of a bank in Atlantic City. That job lastedabout 7 months, and when McMillon was laid off inMarch 198124 he returned to the hiring hall and beganto sign thereferral book.asAlthough McMillon said at the hearing that he left Jaden in Sep-tember 1981,it is clear from the context of that testimony and from otherevidence that he intended to say 1980, and I so find.24 Although McMillon testified that he was laid off in March 1982, Ifind, as I did with respect to his reference to September 1981, that hemeant to refer to the previous year 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. The Journeyman's Examination1.Campbell's,Walker's,and McMillon's attempts tojoin the Respondent and/or achieve placement in ahigher priority groupCampbell testified that at some point he and Walkerdecided they should talk to Stockinger personally aboutthe referral situation and did so about May 1, 1980. Ac-cording to Campbell,25 Stockinger did not give the menany definite reasons why they were not being referred,so Campbell asked the procedure for becoming membersof the Respondent. Stockinger responded that there wasan apprenticeship program.26 Campbell then asked ifthey could fill out applications for membership andStockinger said they could do so the following week.According to Campbell and Walker, whom I credit onthispoint,Stockinger also pulled out a black book,which Campbell thought was a copy of the IBEWbylaws, and threw it on the desk, saying to Walker,"[S]how me in here where I've got to send you towork." Campbell further testified that Stockinger toldthem that their applications would be submitted to theUnion's executive board and they would be invited to ameeting of that group.On May 6, 1980, Campbell and Walker returned to theRespondent's office and asked Fenwick for applicationsfor membership in the Union. According to both Camp-bell and Walker, after Fenwick gave them the applica-tion cards they started to leave the hall but Fenwick toldthem they could not take the cards out of the building.They left anyway, had copies made of the forms, andthen returned to the union office where they filled outthe cards and gave them back to Fenwick.Campbell testified that on May 8, 1980, when he re-ceived the referral to Dynalectric he asked Stockingerwhat was happening with his and Walker's applicationsformembership in the Respondent and Stockinger saidthat the applications would be submitted to the executiveboard and that Walker and Campbell would be invited tothe executive board'smeeting.However,I do not creditthe testimony that Stockinger, on either May 1 or 8, toldCampbell and Walker that they would be invited to the25 Campbell testified that atthe beginning of the meeting Stockingersaid that"people'sbeing goingdowntowntalking about our business."However,when initially asked how the meeting startedCampbellrepliedthat he asked Stockingerwhy he andWalker had not been referred.When askedif he recalledany statements by Stockinger at the beginningof the meeting other thanwhat he hadalready testifiedabout, Campbellsaid he did not The reference to Stockinger's commentabout peoplegoing downtown to talk aboutthe Union's business was then elicited inresponse to a leading question from the General Counsel about whetherCampbell recalled any reference by Stockinger to "downtown."Walkertestified about this meeting but did not refer to this alleged comment byStockinger,and Stockinger did not testify.Eventhough Stockmger thusdid not contradictCampbell's testimony on this point.Ido not creditCampbell, for he didnot appeartruthful.28 Campbell testified that he then asked if there was a ,journeyman'stest thattheycouldtake and Stockinger said that there was not "andeven if there was,you probably couldn'tpass it."Campbellsaid thatnonetheless he would like to take the test if there was one and Stockmgersaid they did not have one but the Respondent's executive board couldmake one up for them,Walker substantially corroborated this testimony,but I nonethelessdo notcredit eitherWalker or Campbellon this point,for they appeared on this matter to be attempting to tailor their testimonyto their positions in this litigation.executive boardmeeting at which their applicationswould be considered. Walker did not corroborate Camp-bell on this point, and I note that there is no provision inthe IBEW constitution for applicants for membership toappear personally before the local union executive board.I also note that no such invitation is indicated in any ofthe correspondence,discussed below, which later passedback and forth between counsel for the Union and coun-sel for Campbell and Walker. Accordingly, I concludethat Stockinger did not tell Campbell and Walker thatthey would be invited to attend an executive board meet-ing.Campbell further testified that in January 198127 heand Walker retained an attorney,JuniusWilliams, to in-vestigate why no action had been taken on their applica-tions to join the Respondent. However, Campbell testi-fied that at no time during March, April, and May 1981did he complain to either Fenwick or Stockinger that hewas not properly referred and there is no evidence thatWalker made such a complaint.In April Williams wrote to Robert O'Brien, counselfor theRespondent,stating thatCampbell and Walkerfelt that they should not be required to take any formaltest in order to receive more frequent referrals becausesuch a test would be graded by the same people whohad so far "denied their entry into the union." Williamsfurther stated that Campbell and Walker were of theview that they should not be required to join the Re-spondent as apprentices in light of their experience andthat they would pursue their rights under Title VII ofthe Civil Rights Act if they had no other recourse.Following an exchange of correspondence, O'Brienwrote to Williams that the Respondent's executive boardwould consider at its June 8 meeting the assertions madeby Campbell and Walker. Williams replied on June 5,stating, in part, that Campbell and Walker had "been es-sentiallyout of work for approximately five months.They have only received during that time three referralsbetween them(one additional assignment was made butlasted only seven days, and another was declined becauseof transportation problem). Since they have been regis-tered for work, hundreds of men have gone out ahead ofthem, although their qualifications were no higher thanthat [sic] of Mr. Campbell and Mr. Walker." By letterdated June 30 Williams, apparently not having been ap-prised of the results of the June 8 executive board meet-ing,wrote to O'Brien, commenting, in the course of theletter, that "[a]ny jobs that have been refused [by Camp-bell or Walker] have been turned down because of dis-tance from their place of residence, which posed a trans-portation hardship. In addition this has occurred on nomore than two occasions which leaves the balance of thetime for which there has been no accounting."On July 1O'Brien wrote to Williams, stating his understanding thatneither Campbell nor Walker had 4 or more years' expe-rience in the trade,and that neither of them had passed ajourneyman's examination or undergone a 4-year appren-ticeship program,and thus they were not entitled to re-ferral as group I registrants.O'Brien noted that Campbell27All dates hereinafter are in 1981 unless otherwise indicated. ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTIC. DIVISION NECA)and Walker were signing the referral book as group IIIregistrants, and that if they so desired they should applyto the apprentice program. O'Brien further commentedthat he had been told that in early. June Campbell andWalker had declined a referral, and that "although yourclientsmay in their own minds have had legitimate ex-cuses not to report, the requirement of the Local is torefer employees immediately and for that reason, otheremployees were sent instead of Mr. Campbell and Mr.'Walker." However, O'Brien did not mention any otherconsequences of Campbell's and Walker's declining thereferral, such as the Respondent's rule that such a refusalwould cause the registrant to lost his place on the list.On July 25 Campbell wrote to Ed Troy, assistant tothe vice president for the third district of the IBEW,complaining of the Respondent's failure to refer him andothers who were not members and requesting a hearingwith respect to the Union's hiring hall procedures andmembership policies. Grant Tate, a national representa-tive of the IBEW, responded by letter of August 17, ad-vising that he would be conducting an investigation ofCampbell's complaint on August 24 at the Respondent'soffice and inviting Campbell to attend. Campbell andWalker consequently met on that date with Fenwick andTate. According to Campbell, Tate asked him what hiscomplaint was and if he understood how the referralprocedure was supposed to work and Campbell said thathe did. Tate then asked Campbell if there were specificinstances when he thought someone else was improperlyreferred ahead of him and when Campbell replied in theaffirmative Tate asked for dates. At that point, still ac-cording to Campbell, Tate asked Fenwick if he had thereferral books available and when Fenwick said that hecould not find the page for April 22 Tate said he couldnot conduct an investigation without information. Atthat point Fenwick said that he had been advised bycounsel not to discuss the Respondent's referral proce-dure because there was litigation pending between theRespondentand Campbell and Walker. With that, themeeting ended.Walker essentially corroborated Campbell's testimonyas to what occurred at this meeting, but credibly' addedthat after Fenwick refused to turn over the referralbooks Tate called his supervisor and then told Campbelland Walker to give him their papers and he would getback to them. Walker further credibly testified that henever received any further communications from Tate.Fenwick testified that when Tate opened the meetinghe told him that his attorney had instructed him to meetwith Tate to discuss the matter, but not in front ofCampbell and Walker because of their pending litigation.According to Fenwick, he then left the room and Tatecontinued to meetwith Campbell and Walker. I find thatthe difference between the testimony of Campbell andWalker on the one hand and that of Fenwick on theother,with respect to this meeting, is not so substantialto require a determination that one version is more credi-ble than the other.Campbell and Walker testified that on October 9 theyand some other men, including McMillon, went to theRespondent's office because they had been advised bytheir new attorney, Richard Goldberg, assistant deputy97public advocate for theState ofNew Jersey, to'apply formembership and groupI status.When the group arrivedat the hall, Fenwick told them he would only talk tothem one at a time so they each went into the office indi-vidually.When Campbell went in, according to his testi-mony, he told Fenwick why he was there and Fenwicksaid that he would let him know something the next day.Walker testified to a similar experience.Fenwick testified with respect to this, incident thatnine men,includingCampbell and Walker,came to thedoor of the office and one of them demanded an applica-tion for membership. Fenwick, who apparently did notknow the individual's name, told him to come into theoffice and discuss it. According to Fenwick, the man re-fused to come in unless the others accompanied him and,in consequence, Fenwick refused to talk to him. Fenwickfurther testified that the men left for a few minutes andthat the firstman then cameinto the office by himselfand asked for an application for membership. Fenwickexplained that he was not the business manager and saidthat he did not know what to do but would find out bythe next morning and his visitor could return to theoffice then.28 The next day some of the men, includingCampbell,Walker, and, apparently, McMillon, returnedto the Respondent's office and Fenwick gave them appli-cations for membership. It is undisputed that Fenwickasked the men for any experience they could list thatwould aid the Respondent in investigating their qualifica-tions for membership. Fenwick credibly testified that hewas not aware of any previous occasion when so manypeople had applied for membership at once.In response to this request, both Campbell and Walkersubmitted resumes to Fenwick a few days later, listingtheir education and experience.2.The Respondent's offer of theresidentialwireman's examinationFenwick credibly testified that the executive boardmet on October 26 and that at that meeting the presidentread the applications and directed the executive board toinvestigate the applicants' qualifications for membership.Fenwick further testified that he then sent letters to allthe employers listed on the resumes, asking them tosupply the Respondent with information on how longthe applicant was employed, the type of work he per-formed, his ability to perform as a journeyman wireman,and the circumstances surrounding the termination of hisemployment.In support of this testimony the Respondent offeredinto evidence copies of various of the letters Fenwickhad written seeking information about Campbell andWalker. Specifically, the record shows copies of lettersFenwick wrote to Dynalectric, Riley Neon Sign andKeystone about Campbell; all of these are employers towhich Campbell was referred by the Respondent. How-ever, Campbell listed six other contractors for whom hehad worked between 1966 and 1979 on jobs he had not98 Fenwicktestified that at that timeStockingerhad just had surgeryand was too ill even toconfer by,telephone, and that he had never beenconfrontedwith a similar request for membership applications. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived through the Respondent,and also listed Henkels& McCoy (Henkels), to which he had been referred bythe Respondent in March 1981.29No copies of any let-ters to these firms were offered into evidence, but Icredit Fenwick's testimony that he wrote to every em-ployer Campbell listed.Fenwick testified specifically that he received no re-sponse to the letters he wrote to two of the contractors,and that another contractor, to whom Fenwick talked inperson on a jobsite, denied that Campbell had everworked for him. Fenwick also testified that he received areply to the letter he wrote to Keystone about Campbell.That response, dated November 3, advised Fenwick thatCampbell had worked for that firm from February 11 to26, 1980, in the "temporary group" and that,inasmuch asthere were several hundred electricians on the job, Key-stone could not evaluate his work performance.Fenwick also credibly testified that he wrote to all ofthe employers Walker had listed except the PhiladelphiaNavy Yard,30 and copies of those letters were intro-duced into evidence.Fenwick testified that he received a reply from Key-stone about Walker comparable to that he received aboutCampbell, and that in response to his letter to McCaf-frey'sElectricMotor and Machine Co. (McCaffrey) hereceived his own letter back, with a notation on thebottom from F. J. McCaffrey Jr., apparently an owner ofthat firm, thatWalker might have worked for McCaf-frey's brother, who had died in 1974, but that the writerhad no knowledge of Walker's employment with thefirm.Fenwick further testified that he wrote to NapierElectrical Contractor, which Walker had listed as one ofhis employers,and that Bill Napier,again apparently anowner of the firm, telephoned him and in the course ofthat conversation said that Walker had been employed asa helper rather than as an electrician and had dug ditcheswhile working for that contractor.3 t29Campbell also listed the Opportunities Industrialization Center inAtlanticCityas an employer;however, Fenwick credibly testified thathe did not attempt to contact that organization because the executiveboard was interested in practical experience.30 Fenwick credibly testified in this regard that he did not write toanyone listed on the resume as a school or training. I recognize thatWalker had worked at thenavyyard;however, on his resume he listed itonly under"Training."I also note that Walker's resume states that hewas at the navy yard from 1946 to 1954, as noted above, the referral cardhe filled out in 1970 states that he worked there from 1958 to 1965 as anelectrician.a'At the hearing I received Fenwick's notes of this conversation intoevidence over objections that they were hearsay,finding that they wereadmissible for what Napier told Fenwick but not for the truth of the as-sertions Napier made I adhere to that ruling.Counsel for the Charging Party further objected to this document ongrounds that it was irrelevant because competence was not a factor indetermining whether an individual would be referred by the hiring hallHowever,the commercial agreement requires that the journeyman's ex-annnation be offered to electricians with 4 or more years'experience "inthe trade,"and, thus, the evidence whether Campbell and Walker hadthe requisite experience is clearly relevant. In addition,there is evidencethat the Respondent,when determining where to place employees ofnewly organized firms, i.e.,whether they would go into the apprentice-ship program or be offered the journeyman's examination, talked abouttheir qualificationswiththeir employer.I therefore conclude that infor-mation offered to Fenwick about the backgrounds,work history, andcompetence of applicants for membership is relevant to the issue ofwhether the Respondent had an obligation to offer them the journeymanwireman's examination.In the meantime,on October 21 Goldberg wrote toO'Brien advising him that the Department of the PublicAdvocate represented Campbell, McMillon, and Walkeras well as Dudley Butler, Edward Jennings,Isaac Robin-son,Marvin Baits,Harold Vey,and Barry Harmon, allof whom had applied for membership in the Respondent,and requesting that he be provided with a timetable forthe consideration of their applications.O'Brien repliedby letter of October 28,explainingthat theRespondentdid not admit to membership anyone who did not residein its geographical jurisdictionalor whowas not em-ployed in the trade. O'Brien further advised that the Re-spondent had undertaken an investigationof Goldberg'sclients' residence and qualifications and would contactthem on the results of that investigation.After some fur-ther correspondence O'Brien wrote to Harriet Katz, as-sistant deputy public advocate, on November 9, explain-ing thatitwas "veryunusual" for theRespondent toadmit to membership people who had not completed theapprenticeship program, that an investigation of the ap-plicationswere not "unduly delay[ed]," and that as soonas the Respondent had acted she would be notified.Also on November 9, therewas a meeting of the Re-spondent's executive board, but, according to Fenwickand his minutes of the meeting, the only discussion ofCampbell's and Walker's applications was to the effectthat the Respondent had not yet received answers to allits inquiriesabout them.The executive board met again on November 23. Atthat meeting,according to Fenwick's minutes and his tes-timony, various individuals who had worked with Camp-bell and/or Walker appeared and expressed their opinionof Campbell's and Walker's work performance. With re-spect to Campbell, the minutes show that Skip Schroyer,a foreman for Henkels, told the executive board thatCampbellwas terminated from that firm's Bay 500project in Ocean City after 1 week for unsatisfactoryperformance. Oscar Dutch, a forman for Calvi, told theexecutive board that Campbell had not performed jour-neyman's work at the Penthouse, and John Costello toldthe board that while Campbell worked at Greate Bay,also called the Sands, for Keystone he was in a tempo-rary light gang and was not a journeyman.32With respect to Walker, Dave Atack, apparently aforman for Calvi, for whom Walker worked on the Har-rah'sCasino project, told the executive board thatWalker had worked in the toolroom moving and unload-ing material;HarryMartin,whom the minutes do nototherwise identify, said thatWalker did what he wastold but "was not a journeyman"; and Dave Prosser,who is also not otherwise identified, said that Walkerwas not agood helper. John CostellosaidthatWalkerwas in the temporary light gang when he worked forKeystone at Greate Bay and that he was terminated formissingwork often. Herman Schenker said that Walkersa This was presumably the job to which Campbell was referred inFebruary 1980. Campbell testified that on that occasion he worked at theBrighton Hotel and Casino, but I note that that operation subsequentlybecame Greate Bay and then the Sands ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTICDIVISION NECA)was not a journeyman when he worked at Caesar's,33and Harry Snow stated that when Walker was referredto the Claridge to work for Calvi he went to the wrongproject.The November 23 minutes also reflect the executiveboard's decision to offer certain of the applicants, includ-ing Campbell and Walker, participation in the Respond-ent's program for residential wireman. In consequence,on December 3 Fenwick wrote to Campbell, stating, inpertinent part:The Executive Board of Local Union #211,IBEW is currently evaluating your application.Your resume indicates the majority of your experi-ence is in the Residential field.Would you kindly notify the Executive Board byDecember 14, 1981, if you are interestedin takingan examination to qualify as a Residential Wireman.In response to this letter, Katz wrote to Fenwick on De-cember 11, asking for an opportunity to talk to him inorder to understand the consequences for her clients oftaking the residential wireman examination. After receiv-ing some information from Fenwick, Katz wrote toO'Brien on December 22, asking why her clients werenot qualified to take the journeyman wiremanexamina-tion and why the Respondent required residential wire-man to wait 3 years before they could take the additionalcoursework to qualify as journeyman wireman. O'Brienreplied on December 31, advising Katz that the Re-spondent's executive board had determined that her cli-ents' experience might be in the residential field and thatthe 3-year waiting period "is something that is in theUnion's By-Laws and frankly, we do not believe it is aproper subject for your concern."Fenwick testified that the Respondent decided to offerthat test because most of the employers Campbell andWalker listed on their resumes had not supplied any in-formation and such information as the Union did have in-dicated that they had been performing residential work.Fenwick conceded that the jobs to which Campbell andWalker were referred by the Respondent were commer-cial.However, Fenwick further testified that he did notknow what type of work had observed both men on var-ious jobs and that they were not performing on those oc-casions what would normally be considered journeymanwireman's work. Indeed, Fenwick testified that when hesaw Walker at the Ocean Point job in 1973 Walker waspullingwire, at Harrah's he was sweeping the floor ofthe toolroom, at the Boardwalk Regency Walker wasunloading a truck, and when he saw Walker at the Ballyhe had to tell him he was supposed to be at the Claridge,another jobsite altogether.With respect to Campbell,Fenwick testified that when he saw him working atCalvi and Keystone he was wiring hotel units.It is undisputed that Campbell and Walker did not takethe residential wireman's examination,and Campbell tes-tified that he did not take that test because he felt thathis experience qualified him for group I status. Campbell38Apparently, this was when Walker was referred to Calvi at the endof 1978,Caesar's and the Boardwalk Regency are the same hotel andcasino99further testified that he told Goldberg and Katz that be-cause of his experience he was not interestedin takingthe residential wireman's test, and that he did not talkpersonally to either Stockinger or Fenwick about thematter.Fenwick testified that letters dated January 13, 1982,were sent to Campbell and Walker stating,in essence,that if they did not indicate to the Respondent by Janu-ary 27, 1982, that they were interested in applying tobecome residentialwiremen, the Respondent wouldassume that they were "not interested in becoming amember of the Local or in taking the Residential Wire-man examination." Campbell and Walker both deniedever seeing these letters before the instant hearing. I notethat, although the letters indicate that they were sent bycertifiedmail, no receipts were produced at the hearing.Nonetheless, I credit Fenwick and find that the letterswere properly mailed to Campbell and Walker.3.The offer of the journeyman's examinationAt the February 8, 1982meetingof the executiveboard the applicants for membership of various individ-ualswere againconsidered. The minutes Fenwick tookof that meeting show that the board concluded thatMcMillon did not meet the residency requirements speci-fied in the IBEW constitution for membershipin a givenlocal and directed that he so notified.34 The minutes fur-ther show that the executive board decided to offer thejourneymanwireman's examinationtoCampbell andWalker.Pursuant to this direction, Stockinger wrote to bothCampbell and Walker on February 16, 1982,advisingthem that the journeymanwireman'sexamination hadbeen scheduled for 8 p.m. on February 24, 1982, at theRespondent's offices.It is undisputed that the Respondent's examining boardmet at the appointedtimebut tha neither Campbell norWalker came to the Respondent's office thatevening.Fenwick testified that the examining board convenedaround 7 o'clock, pursuant to their usual procedure ofmeeting before giving a test, and that about 7:50 Camp-bell telephoned and told Stockinger that he was just get-ting in from work and it would take too long for him toget to the Respondent's office, and that he would getback in touch with Stockinger later. Fenwick further tes-tified that the examining board stayed at the Respond-ent's office until sometime between 9 and 9:30 but thatWalker did not contact them.Campbell testified that he received Stockinger's Febru-ary 16 letter about Friday, February 19, and that he con-tactedGoldberg and told him that he did not think hehad enough time to prepare for the test and did not wantto take it at thattime.According to Campbell, Goldbergtold him to call the Respondent and he therefore tele-phoned Stockingerat the unionhall about 7:30 or 7:45p.m. on February 24 and told him that he had been ad-vised by his attorney not to take the examination at thattime but that he would like to have it rescheduled.34 There isno contention that thisaction bythe Respondent was im-proper 100DECISIONSOF NATIONALLABOR RELATIONS BOARDCampbell further testified that he did not later renew hisrequest that the test be rescheduled, and that he was nottold that theexaminingboard had been waiting for himto appear. According to Campbell, he did not appear totake the test because he did not receive the letter an-nouncingthe examination untilthe Friday before, he wasgoingaway for the weekend, and at the time he wasspending6 hours per day commuting to and from hisjob. Campbell further asserted that the New Jersey stateagencywhich administers examinations for electricalcontractors gives 30 days' notice of its tests and thatmost otherexaminingauthorities give 15 to 30 days'notice of the dates on which they will administer exami-nations.However, Fenwick credibly testified that he be-lieved that on one occasion applicants for the test weretold on a Sunday they would be taking it the followingWednesday, and that he himself was told about the testthe same day he took it.Walker testified that he received Stockinger's Febru-ary 16 letter on February 20, 1982, but did not take thetest because he did not think 4 days was enough notice.Walker conceded that he did not contact the Respondenthimself to say that he would not take the test, and thathe did not know whether anyone else had so advised theRespondent.Katz testified that after Campbell and Walker told herthat they did not have enough advance notice of the testto prepare for it she tried to call O'Brien on Monday,February 22, 1982, and on the following days, but nevertalked to him directly and his returns of her calls missedher.Katz further testified that she finally talked toO'Brien either the afternoon of February 24, 1982, or thenextmorning and discussed with him Campbell's andWalker's concerns and their request that they have 2weeks to prepare for the test, and that O'Brien said hewould see whether he could make such an arrangement.Fenwick testified that after February 24, 1982, the Re-spondent never heard anything more from either Camp-bell or Walker, that he believed that neither man ever re-turned to the Respondent's office, and that neither oneever asked for another opportunity to take the test.However, it is undisputed that the Respondent subse-quently received a letter dated February 26, 1982, fromKatz, in which she stated that she had been advised thatCampbell and Walker had been invited to take the testand had declined because they had insufficient time toprepare for it. The letter further stated that Campbelland Walker regretted any inconvenience their failure tobe at the Respondent's office had caused and that theywere still interested in taking the test "if it can be ar-ranged with at least two weeks notice, at your earliestconvenience."F. The Failure to Refer1.The alleged failures to refer before March 3, 1981Charging Party Campbell contends that on certain oc-casions prior to March 3 he was entitled to referralswhich were offered to other hiring hall registrants.35as Sec. 10(b) of the Act provides "(thhat no complaint shall issue basedupon anyunfairlabor practice occurring more than six months prior toSpecifically, the Charging Party contends that LawrenceBensonwas improperly referred on January23, inas-much as he lived outside the jurisdiction, had not passeda journeyman's examination,and had only beensigningthe referral book since the previous day, while Campbellhad been signing since January 12 and Walker had beensigning sinceJanuary 19.3 6 The Charging Party alsoargues that George DeVito was improperly referred onFebruary 17 on grounds that he lived outside the juris-diction and had not passed a journeyman's examination,and he did not sign the referral book on that day whileCampbell and Walker did. Finally, the Charging Partyargues that the referral of Alvin Melton on February 10was improper because he was in group IV and had onlybeen signing the referral book since January 21.Fenwick credibly testified that he did not knowDeVito, and that Meltonwas alaborer who had been re-ferred to unload trucks and move materials pursuant to arequest by the business agent of his union and in order tocomply with the Casino Control Commission's guidelineson hiting members of miniority groups to work on thecasino construction projects. Fenwick further crediblytestified that at the time there was more work than therewere people available to perform it.2.The failure to refer Campbell on March 19It is undisputed that on March 19 Ronald Turner wasreferred to a job at the Claridge Hotel for Keystone En-gineeringCorp. instead of Campbell. Campbell hadsigned the referral book with sufficientregularity sinceMonday, January 12, to keep his place on the list,34while Turner had been signing only since March 16.Turner was not a member of the Respondent, but hadbeen a member of Local 71 of the IBEW in Columbus,Ohio, since 1964. Turner was inducted into thelocal as ajourneyman after he had completed an apprenticeshipprogram established by an employer for whom heworked. It is undisputed that he had never completed anIBEW apprenticeship or taken a journeyman's examina-tion.Turner credibly testified38 that before his first visit tothe Respondent's office he had received a letter of refer-ral from his local which stated that he was a journey-man. However, according to Turner, the letter did notsay that he had passed a journeyman's examination andhe never told Fenwick that he had not passed a journey-man's test or otherwise discussed the matter with Fen-wick.It is undisputed that Turner was first referred by theRespondent in September 1980 and that he was laid offfrom that job about the middle of March 1981.In conse-the filing of the charge with the Board " Inasmuch as the instant chargewas filed on September 3, I have considered the evidence relating to re-ferrals prior to March 3 only as backgroundMachinists Local 1423 Y.NLRB,362 U S 411 (1960)96 BothCampbelland Walker signed the book on January 23; Bensondid not97 Indeed,Campbell's signature appearsalmost everyday between Jan-uary 12 and March 2638 Turner impressed me as a disinterested witness who testified honest-ly and with good recall ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTICDIVISION NECA)quence,Turner went to the Respondent's office to signthe referral book on March 16, 17, 18, and 19.The Respondent contends that Turner was properlyreferred ahead of Campbell on grounds that (1) was notin the hall when the referral was made, (2) Campbell de-clined a referral on March 16 and thus was at the bottomof his priority group, and (3) Turner was properly classi-fied as group II while Campbell was in group III.In support of the Respondent's first contention, Fen-wick testified that he did not see Campbell in the unionhall on March 19. In that regard, Fenwick testified thatin makinga referral he would open the door to the officeand call out a name, and that the men who were waitingaround outside the office would tell him if the person hecalledwas in the "carpenters' room"39 or had gone toget a cup of coffee or was in themen'sroom. Fenwicktestified that he would not, in order to find a registrantto give him a referral, go downstairs on the landing oroutside.However, on cross-examination,Fenwick con-ceded that he did not know whether Campbell was inthe hall that day and did not attempt to call his name.Campbell testified that during March he was in thehall every day from 8 to 10 a.m. unless Fenwick cameout earlierto say there was no work, and further testifiedthat in January, on advice of counsel, he began takingnotes almostevery day that he was at the hall about whowas referred to what jobs. According to Campbell, ini-tially he made these notes on a newspaper that he wasreadingand would later transcribe them onto a legal pad,but startingthe beginning of April he wrote the ntes ona tablet which he carved to the hall with him. However,although some of the notes teken after April were intro-duced into evidence, none of the notes Campbell alleged-ly took in March were introduced at the hearing and noexplanationwas offered for the failure to produce them.Other witnesses were asked whether they had seenCampbell at the hall, but there is no specific testimonyfrom any witness other than Campbell that he was at theRespondent's office during the referral hours on March19.Thus, Turner testified that he remembered seeingCampbell at the hall on 1 of the 4 days that Turner wasthere in March 1981, but could not remember which daythatwas.MichaelBarnes andWalker were the onlyother witnesses who signed the referral book on March19, but neither was asked whether Campbell was presentin the hall during the entire time the referral service wasin operation that day.IcreditCampbell, having taken the following intoconsideration: (1) As indicated above, with respect to de-meanor,neither Fenwick, Campbell, nor Walker favor-ably impressedme at all times.Each witness, during por-tions of his testimony, appeared to me to evasive, unre-sponsive,or lacking in candor. At other times, however,each witness impressed me as frank and honest. On thispoint, I was most favorably impressed by Campbell. (2) Ifind that Campbell signed the referral book most of the99 The"carpenters'room"was room used by the Carpenters Union asa meeting hall Sometimes men waiting for referrals from the Respondentwould sit in that room although the area was supposed to be off limitsand Fenwick had asked them to stay out of it Apparently,the electri-cians; used that room because there were chairs in it101days that the hall was open during this period;40 none-theless, it is perfectly possible that he left the hall imme-diately after signing the book. Indeed, Campbell testifiedthat he lived about 8 to 10 blocks from the Respondent'soffice, and it was thus not a very time-consuming trupfor him to go to the Respondent's office, sign the referralbook, and then leave. However, there also does not seemto be much point in such an exercise, particularly as it isundisputed that Campbell could keep his place on thebook by signing only once a week, instead of almostdaily.(3)The Respondentsuggeststhatone reasonCampbell and Walker might have signed the referralbook regularly and then left the hall was that by thisaction they would be able to demonstrate to the satisfac-tion of the state unemployment compensation agencythat they were looking for work. However, Campbellcredibly and without contradiction testified that no onefrom the unemployment compensation office ever askedhim if he was looking for work and he never indicatedon any unemployment compensation forms that he wasseeking referrals from the Respondent. Campbell furthertestified, againwithout contradiction, that, although hereceived unemployment compensation of $133 per weekinMarch, April, and May, he would have earned $541per week by working full time. (4) Although both Camp-bell and Walker denied making a general practice of sit-ting inWalker's car during the times the hiring hall wasin operation, they conceded that on one occasion in MayFenwick talked to them at Walker's car and they turneddown the job he offered. Nonetheless, although theymay have sat in the car on other occasions when the allwas in operation, there is no evidence that they did so onMarch 19. (5) In all the correspondence between counselfor the Respondent and the various attorneys who repre-sented the alleged discriminatees in this case, there is nocontention by the Respondent that one reason CampbellandWalker had not been referred was their absencefrom the hall when the referrals at issue were made. (6)As mentioned above, although Campbell testified that hetook notes of what occurred at the hall starting in Janu-ary, no such notes for March 19 were produced at thehearing.However, although the General Counselinitial-ly raised the issue of the notes, neither he nor the Re-spondent asked Campbell whether he still had notes fromthat period. Accordingly, I find it inappropriate to drawan adverse inference against either party for the failureto produce these notes. In sum, in light of Campbell's de-meanor while testifying on this point and as there is noprobative evidence to the contrary, I find that Campbellwas at the Respondent's office when Turner was referredon March 19.41With respect to the contention that Campbell had for-feitedhis place on the list by refusing a referral onMarch 16, Fenwick testified that on that date he re-ceived a telephone call from a firm called McAdam Die40 Campbell testified that whenever his name appeared in the book hesigned it, he appearedcredible on this point,andthereis no evidence tothe contrary4 iAsis generally recognized,whetherto draw an adverse inference inthe circumstances is a matter of discussionfor the factfinder.Auto Work-ers vNLRB,459 F 2d 1329, 1338-1339 (D C Cir 1972) 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Electric (McAdam) which was working at theGolden Nuggent Casino as a joint venture with Dynalec-tricand wanted to hire some electricians who weremembers of a miniority group. According to Fenwick,he had seen Walker and Campbell in a car parked out-side the Respondent's office and none of the registrantsin the hall were members of a minority group,so he sug-gestedto Stockinger that he offer Campbell and Walkerthe job. Stockinger agreed, and consequently Fenwick,still according to his testimony, went out to the car andasked the two men if they wanted to be referred to theGolden Nugget. However, Fenwick testified, Campbelland Walker refused the referral. Fenwick further testifiedthat later that afternoon he was advised that McAdamno longer needed anyone.Both Campbell and Walker denied declining a referralon March 16. They conceded that they had had a con-versationwith Fenwick on one occasion in the streetoutside the union hall and that on that occasion they de-clined a referral,but contendedthat thatconversation in-volved a different job and occurred in May. Indeed,Campbell testified that if the job had been offered hewould have taken it because he had worked for Dynalec-tric for approximately 6 months in 1980 and it had beenthe best paying job he had received out of the union hall.Campbell further testified that he was not aware of theconsequences of refusing a referral or whether such a re-fusalwould have any effect on a registrant's placementwithin his group,and that no notice was posted in thehall about the consequences of refusing a referral orabout how ofter a registrant must sign the referral bookto keep his place.IcreditFenwick.His testimony about the incidentseemed tobe candid, while Campbell's and Walker's de-nials did not impress me as truthful.Accordingly, I fordthat Campbell refused Fenwick's offer of a job on March16.This fording does not dispose of the issue,however,for, as discussed above,Campbell testified that he wasunaware of the rule that refusal of a referral would resultin the registrant's goingto the bottom of the list for hispriority group, and there is no evidence to the contrary.Indeed,it is undisputed that this rule was not posted inthe hall and, although Fenwick testified that he advisedregistrants of this rule when they turned down a job, hisaccount of his conversation with Campbell and Walkeron March 16 did not include any reference to his tellingthem the consequences of their declining the referral.Further, although Campbell's and Walker's refusals ofcertain referralswere discussed in some of the corre-spondence between their counsel and the attorney forthe Union,this rule was not mentioned.I therefore fmdthatat the timeCampbell and Walker declined the refer-ral on March16 theywere unaware of the consequencesof thataction.Finally, in support of the Respondent's final profferedreason for not referring Campbell on March 19,Fenwicktestified that he made no referrals to anyone in group IIIthat day.3.The failure to refer McMillon on April 8On April 8 William Myers, who had been signing thereferral booksinceMarch 30, was referred to a job forHenkels instead of McMillon,althoughMcMillon hadbeen signing the referral book since March 23.Myers credibly testified that he was a member ofLocal 902 of the IBEW at the Philadelphia Navy Yardand that he was a journeyman,although he had nevertaken a journeyman's examination or gone through anapprenticeship program. Myers further credibly testifiedthat in 1980 he had heard that electricians were beinghired inAtlantic Cityand that in consequence he wentto the Respondent's office and talked to Fenwick, whoasked him if he was "sure" that he was an electrician andasked to see his dues receipt. Fenwick also told Myers tofillout a registration for referral card, which he did,checking his classification as "journeyman wireman" andlisting on the back of the card experience as an electri-cian for 4 years at the Philadelphia Navy Yard, 2 yearsin the Navy (as an electrician'smate),and 2 years withprivate contractors in Philadelphia. Thereafter,Myerswas referred several times, including the referral at issuehere,and each time Fenwick asked to see his dues re-ceipt.Myers further testified that when he filled out hisregistration for referral card in 1980 Fenwick told him toreturn the next morning at 8 a.m., and that when he didso the people who were already at the hall waiting forreferrals told him what he should do.The Respondent contends that the referral was properbecause Myers was classified as group II while McMil-lon was in group IV, and that, in any event, McMillonwas not at the hall when Myers received the referral.With respect to the Respondent's first contention, Fen-wick testified that he did not believe that McMillon livedin the Respondent's jurisdiction because while McMillonwas working for Jaden Electric in the latter part of 1979or early 1980 Fenwick mounted an organizing campaignamong Jaden's employees,including McMillon, and wasaware that McMillon carpooled with some employeesfrom Philadelphia. Fenwick further testified that McMil-lon had given his address as "33 MassachusettsAvenue"in Atlantic City, but that "anybody who knows anythingabout Atlantic City knows that it either had to be 33NorthMassachusettsor 33South Massachusetts.When Iasked [McMillon] what it was, he didn't know. Now,that led me to believe that he didn't live on Massachu-settsAvenue."McMillon initially testified that as of the time of thehearing he had lived at 28 Brown Street in Pleasantville,New Jersey,sinceJanuary 1981, and from February 1979to January 1981 at 33MassachusettsAvenue in AtlanticCity.According to McMillon, at the time he filled outhis registration for referral card in March 1979 he hadjust separated from his wife and,inasmuch as he did nothave a telephone, listed her address on Forest Drive inHammonton. McMillon further testified that he listed the28 Brown Street address on the referral card he filledout in September 1980 because that was his landlord'saddress and McMillon still had no telephone at the Mas-sachusettsAvenue house.However,McMillonwascalled as a rebuttal witness following Fenwick's testimo-ny about his belief that McMillon had not given him hiscorrect address, and testified that during the organizingcampaign at Jaden in 1980 he had moved from the Mas- ELECTRICALWORKERS IBEW LOCAL211 (ATLANTICDIVISION NECA)sachusetts address to 28 Brown Street and that for about3weeks during that campaign he was dating someone inPhiladelphia and consequently carpooled with other em-ployees who lived there, but that he never had a resi-dence in Philadelphia.42I found McMillon not to be a credible witness on theissue of where he lived during material times. Thus,while initially testifying that he lived on MassachusettsAvenue during the entire period from February 1979 toJanuary 1981, McMillon changed this testimony, withoutexplanation,when called as a rebuttal witness and testi-fied that in 1980 he moved to the Brown Street address.Further, Fenwick's testimony that any addresson Massa-chusetts Avenue would include a designation of north orsouthwas not contradicted, and McMillon never ex-plained why he did not list such a designation. In addi-tion, it is undisputed that for some period of time McMil-ton commuted to Jaden from Philadelphia and Fenwickwas awareof that fact. Accordingly, I find that Fenwickhad reason to believe both that McMillon did not livewhere he said he did, and that, in fact, McMillon was re-siding outside the Respondent's geographical jurisdiction.With respect to the question of whether McMillon wasat the hall when Myers received the referral, McMillontestified that he was sitting in the carpenters' room alongwith Myers that day when Fenwickcame in and askedfor a journeyman electrician with an IBEW card. Ac-cording to McMillon, he did not have a card and there-fore did not raise his hand, but Myers did and, in conse-quence, Myers received the referral to Henkels.Contrary to McMillon, Fenwick testified that McMil-lon was not in the hall that day; Myers testified that heknew McMillon but did not recall if he was in the hallon the day in question.I found Myers, who appeared to testify honestly andto the best of his recollection, to be a completely credi-ble witness; however, neither Fenwick nor McMillon im-pressed me as candid on all issues, and I have creditedonly portions of each of their versions of events. Specifi-cally, I creditMcMillon over Fenwick on the questionof whether McMillon was in the hall. However, I do notcreditMcMillon's testimony with respect to the com-ment he attributed to Fenwick. I note that Fenwick wasnot asked specifically whether he made this remark;43nonetheless,McMillon's demeanor as he testified on thisissue did not indicate candor. Further, Myers, whom Ifound to be a trustworthy witness, was not asked to cor-roborateMcMillon on this point. I therefore find thatFenwick did not ask for a journeyman "with an IBEWcard" on this occasion.4.The failure to refer Walker on April 21 or 22On April 22 Michael Barnes, who is not a member ofany IBEW local, was referred to Henkels to work on ahighrisecondominium in Ocean City, New Jersey.Barnes had been signing the referral book since March12,whileWalker had been signing with sufficient regu-42 Philadelphia is outside the Respondent's jurisdiction;Pleasantvilleand AtlanticCity arewithin the jurisdiction42 Of course, Fenwick's denial that McMillon was at the hall that daycould be inferred as a denial that he made this comment.103larity to keep his place on the list since January 19; bothWalker andBarneswere classified by Fenwick as ingroup II. Nonetheless, the Respondent contends that thereferral of Barnes was proper because Walker was not inthe hall when Barnes was referred and because Walkerhad turned down a job on March 16, which put him atthe bottom of his referral group. The Respondent furthercontends that, even if Barnes was not properly referred,no case of discrimination against Walker is made out be-cause Barnes was not a union member either.The General Counsel and the Charging Party pointout that neitherWalker nor Barnes signed the referralbook on April 22, and contend that Fenwicktold Barneson April 21 to come back the next morning and hewould receive a referral. However,Barnes,who im-pressed me as a forthright witness who testified to thebest of his recollection, testified that on April 22 Fen-wick asked him if he still lived in Ocean City and he re-plied in the affirmative. The next morning, according toBarnes,as he walked into the hall about 8 o'clock Fen-wick was standing by the door to his office and said hewould be right with him; after a minute or so Fenwickcalled him into the office and gave him the referral toHenkels. Barnes specifically denied that Fenwick hadtold him on April 21 to come in the next morning to re-ceive a referral and I credit that denial. Both Fenwickand Barnes credibly testified that when Barnes receivedthe referral on April 22 neither Campbell nor Walkerwas present at the hall, and it is undisputed that neitherWalker nor Barnes signed the referral book on April 22.5.The failure to refer Walker on May 12On May 12Barnes,who had beensigningthe referralbook since May 4, was referred to Rumsey Electric(Rumsey) instead of Walker, who hadbeen signing thelist since January 19. The Respondent contends that thereferral of Barnes was proper because Walker was notpresent in the hall when the referral was made and that,in any event, even if Barnes should not have been re-ferred over Walker, the fact thatBarnes was also not aunion member precludes any finding of discriminatoryconduct by the Respondent.Walker's signature appears in the book for May 12,and he testified that Barnes told him that he had been re-ferred as the two of them went down the steps from theRespondent's office about 9 or 9:30 that morning. How-ever, Fenwick testified that Walker was not there at thetime Barnes was referred and that Barnes was the onlyperson in the hall at the time of that referral.Barnes tes-tified that he did not know whether Walker was presentwhen he received his referral or not.I creditWalker, whose demeanor while testifying onthis point impressed me more favorably than that of Fen-wick, and find that he was present in the hall whenBarnes was referred.6.The alleged comment by Fenwick on May 14Edward Jennings testified that on May 14 he was nearthe door of the carpenters' room with Walker andCampbell when Fenwick came into the room and askedif there were any journeyman wiremen in the hall. Ac- 104DECISIONSOF NATIONALLABOR RELATIONS BOARDcording to Jennings,Walker said that he was and Fen-wicksaid,"IBEW journeymen wiremen." Fenwick thenwent back into his office.Walker substantially corroborated Jennings' testimonyabout this incident except that Walker testified that it oc-curred on May 15 and that Fenwick initially asked for a"wireman." No other witnesses, including Campbell andFenwick, were asked about the exchange; however, Ifound Jennings to be a credible witness who appeared totestify to the best of his recollection,and Ifind that theincident occurred as he described it.7.The failure to refer Walker on May 14It is undisputed that Raymond Keller, a member ofIBEW Local 592, was referred to Mitchell on May 14 asa residential wireman, although he had not signed the re-ferral book and Walker had beensigningsince January19.Walker'sname appearson the referral book for May14, and I find that he was in thehall at somepoint thatday.Fenwick testified that he received a telephone callfrom Lawrence Mitchell the end of April or beginningof May seeking a replacement for a residential wiremanwho had quit. Fenwick further testified that it was diffi-cult to fill residential wireman positions because residen-tialwiremen earn a muchlower hourly wage then com-mercial journeymen, and that therefore he would an-nounce such job openings orally at the hall to see if anyof the electricians seeking referrals were interested in thejobs.On this occasion he did just that, and there was noaffirmativeresponse.Fenwick testified that he thencalled other localsseeking someoneto fill the position,and that in response to one of those calls Keller came tothe hall and received the referral.Keller crediblytestified44that he was a member ofIBEW Local 592 and that his business agent called himbecause he had been laid off and told him that there wasa job available in Atlantic City and that he should go seeFenwick. In consequence, Keller went to the Respond-ent'soffice and spoke to Fenwick, who sent him toMitchell.Keller further credibly testified that while hewas at the Respondent's office he did not see anyone elsewaiting for a referral.The General Counsel and the Charging Party contendthat, even if Walker was not in the hall when Keller wasreferred, he should have been offered this referral at anearlier datewhen he was at the Respondent's office. TheRespondent, on the other hand, argues that Walker wasnever present when Fenwick mentioned the job andtherefore was not offered it.Walker testified that the days he went to the hall hearrived there about 7:50 a.m. and did not leave until itwas clear that there was no more work. However, Fen-wick testified that during the first 2 weeks of May henever sawWalker, and Barnes credibly testified45 that44 Keller impressed me as an absent witnesswho testified candidly andto the best of his recollection.45 As I have indicated above,I found Barnesto be a completely credi-ble witness.he hadsometimes seenWalker sign the referral book andthen leave the hall, without waitinguntil itwas clearthat no more referrals would be made.Walker did not impress me as favorably as didBarnes.Walker's answers to questions were frequently nonre-sponsive and he appeared to tailor his testimony to servehis position in this litigation. Similarly, I do not find allof Fenwick's testimony to be credible, particularly histestimony that he "never" saw Walker in the hall duringthe first 2 weeks of May. In light of these considerations,and particularly in view of Keller's credible testimonythatWalker was not at the hall when he was referred, Ifind that Walker was at the hall at some time on May 14,but not when Keller received the referral to Mitchell.I further credit Fenwick's testimony that when he re-ceivedMitchell's request for a residential wireman hemadegeneral announcementsof the job in the hall. Ithus find that Walker did not respond to those announce-ments either because he was not there at those times orbecause he was not interested in taking the job.468.The failure to refer Campbell and Walker onMay 20On May 20 Jennings and Charles Knittel were referredtoCalvi.Jennings,who had beensigning thereferralbook since May 4, was not a member of any IBEWlocal.Knittel had been signing the referral book sinceApril 3 and was a member of IBEW Local 126.Knittel did not testify, but a registration for referralcard he filled out in 1979 shows that he lived within theUnion's jurisdiction. However, the only classification hechecked was "other," listing himself as a winch truck op-erator,47 and there is no indication in the record whetherhe ever showed Fenwick anything indicating that he hadpassed a journeyman's examination or was classified as ajourneyman by his local.Jennings' registration for referral card dated 1980 listsan Atlantic City address, and he listed his classificationsas "journeyman wireman" and "residential wireman,"but he also answered the question whether he had passeda journeyman'sexaminationin the negative.NeitherKnittel nor Jennings answered the question on the cardon how long he had worked under an Association con-tract in the previous 4 years.Jenningstestified that he had had no conversationswith Fenwick about his work experience and that whenhe was referred on May 20 Fenwick did not ask to see adues receipt or any similar document, and there is noother evidence on what Fenwick knew about the qualifi-46Walker testified that he never heard anything about residential workwhen he was at the hall and,as noted above, that when he went to thehall he stayed as long as referralswerebeing madeIn viewof Barnestestimony I discreditthe latterassertion and, in lightof thisfinding, finditunnecessary to determinewhetherWalkerwas testifyingtruthfullywhen he said he never heardof anyresidentialpositionsavailable.47 The commercialagreement containsan exception to thegeneral re-ferral procedure for situations,where anemployerrequests an employeewith special skills.However,there is no evidencewhether winch truckoperators were considered to have suchspecialskills, nor whether Knit-telwasreferred on May20 pursuant to a requestfor a winch truck oper-ator ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTIC DIVISION NECA)cations or work experience of either Knittel orJenningsbefore that referral.Fenwick testified that the referralat issue was made at8 a.m. or shortly thereafter and that neither Campbellnor Walker was present at the time. However,Jennings,while testifying that he received the referral about 8:20,also testified thatWalker and Campbell were present atthe time he was referred and I credit him.The General Counsel contends that Walker's seniorityon the referral book dates from January 19 and thatCampbell's seniority dates from January 12.48 Campbellhad been referred at the end of March to Henkels, butwas laid off from that job on April 3,and began signingthe book again on April 6. The General Counsel and theChargingPartycontend that that job should not causeCampbell to lose his place on the list under the Respond-ent's rule onjobs of short duration,inasmuchas Camp-bellworked only from March 27 to April 3.However, Fenwick credibly testified that followingCampbell's layoff Henkels Foremen Skip Schroyer andEddie Lunn told him that they had terminated Campbellbecause he could not do the work, and the Respondentsubstantiated this testimony by introducing into evidencea letter, datedMay 12, from Lunn to Fenwickstatingthat Campbell was terminated from this job because of"unsatisfactoryperformance." I therefore find thatCampbell was not entitled to the benefit of the "short-term job rule," and that he should be considered ashaving a place on the book as of April 6.499.The failure to refer Walker on May 27On May 27 McMillon was referred to Henkels.McMillon hadbeen signingthe referral book since May6 while Walker hadbeen signing sinceJanuary 19. TheRespondent contends that nonetheless Walker was notentitled to the referral because he had declined a referralon May 20. At the hearing, the Respondent further con-tended that Walker was not in the hall on May 27.With respect to the May 20 referral, Campbell testifiedthat about 9:30 a.m. that day, after Jennings and Knittelhad been referred to Calvi, he, Walker, and the onlyother registrant present in the hall all assumed that therewould be no more referrals and, consequently, left thehall.As they were approaching Walker's car, accordingto Campbell, Fenwick came up to them and asked if theywanted to go to work, but when they tried to get moreinformation Fenwick asked them if they wanted jobs ornot.Campbell further testified that he and Walker then*s As discussed above, both Campbell and Walker had turned down areferral on March 16 However, in this instance whether the rule regard-ing the consequences of this action applied to them is immaterial becausein any event they both signed the book on March 17, and thus theirplaces on the list would still be ahead of either Kmttel or Jennings if theywere in the samepriority group.*a Campbell testified that he was not told until somtime dung the in-vestigation of the instant case that he had been discharged by Henkelsand that when he was laid off all Schroyer said was that the job was notgoing the way he had anticipated and that since Campbell was the lastman there he was the first to be laid off Assuming this testimony ofCampbell's to be credible, I find that Campbellwas nonethelessnot enti-tled to the benefit of the short-termjob rule,for there is no requirementin the collective-bargaining agreements that an employee be advised ofthe reasons for his layoff105said that they already had commitments at that point andthat they would like to talk to Fenwick about it in themorning, and Fenwick said "all right."Campbell also testified that on May 21 Fenwick calledhim into the office and offered him a job in MullicaTownship,50 which is about 20 to 30 miles from AtlanticCity.Campbell declined the job. On cross-examination,Campbell testified that he had transportation problems,but stated that the primary reason he declined the refer-ralwas that he thought he should have been referred toCalvi the day before.Walker substantially corroborated Campbell's accountof their conversation with Fenwick on May 20. Walkeralso testified that he was unaware of the consequences ofdeclining a referral and, as discussed above with respecttoWalker's and Campbell's declining a referral onMarch 16, there is no contrary evidence. I credit Walkeron this point.McMillon testified that bothWalker and Campbellwere present when he was referred on May 27, althoughWalker testified that he did not know if he was at thehall that day or not. I credit McMillon, and find thatWalker was present when McMillon was referred.10.Campbell's and Walker's subsequent referrals ofreferralsFenwick testified that onJune4 he offered Campbelland Walker referrals to Rumsey and they both declined.Fenwick also testified that he offered the twomen a re-ferral to a governmentinstallationon June 10 and theydeclined that job also.Campbell admitted declining the June 4 referral, butdenied that he had been offered a referral around June10.Walker denied being offered a referral on either June4 or 10.Icredit Fenwick. His testimony about thesereferralsseemed to be forthright, while Campbell and Walker didnot appear candid when they testified about thismatter.Accordingly, I find that Fenwick offered both Campbelland Walker referrals on June 4 and 10, which they re-fused.G. Analysis and Conclusion1.The alleged refusal to permit Campbell andWalker to take the journeyman's examinationThe complaintallegesthat since about December 3 theRespondent has violated Section 8(b)(1)(A) and (2) of theAct by refusing to permit Campbell and Walker to takethe journeyman wireman's examination and thus qualifyfor classification as group I for referral purposes. In sup-port of this allegation, the General Counsel contendsthat: (1) the Respondent subjected Campbell's and Walk-er'sOctober 1981 applications to more intense scrutinythan that given to other applicants; (2) the minutes of theNovember 23 executive board meeting prepared by Fen-wick should not be credited as accurately reflecting whatthe various employer representatives told the executiveso Apparently, thiswas the samejob to which Fenwickhad tried toreferhim the day before 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDboard; 51 (3) the decision to offer the two men the resi-dentialwireman'sexaminationinDecember was notmade in good faith, inasmuch as the experience theylisteddemonstrated their commercial experience, andthus the offer to take the residential wireman's examina-tion was merely one more attempt by the Respondent toavoid allowing them to take the journeyman's examina-tion; and (4) when the offer was finally made to take thelatter, the motive provided was so short as to be calcu-lated to prevent Campbell and Walker from having a le-gitimate opportunity to take the test. The General Coun-sel further contends that in any event the Respondentwas obliged to offer Campbell and Walker another op-portunity to take the test after February 24, 1982.In addition to most of the arguments made by theGeneral Counsel, the Charging Party contends that theRespondent's failure to offer Campbell and Walker thejourneyman's examination requires that they should beconsidered to have groupI status asof March 3, the date6 months before the filing of the instant charge.It is well established that a labor organization violatesSection 8(b)(1)(A) and (2) of the Act by denying non-members the same opportunities to take a journeyman'sexaminationas are afforded to members.52The record shows that both Campbell and Walker, in-tially submitted applications for membership to the Re-spondent in May 1980, but it is undisputed that they didnot pursue the matter further until early 1981. AttorneyWilliams' first contact with the Respondent on Camp-bell's andWalker's behalf was by letter dated April 30,1981; significantly, in that letterWilliams stated that hisclientswere reluctant to take a journeyman's examina-tion,which, as I have found above, was the only routefor an application to become a journeyman member oftheRespondent. Thereafter,Williams and O'Brien ex-changed several letters, culminating in O'Brien's letter toWilliams dated July 1 in which he expressed his under-standing that neither Campbell nor Walker had 4 ormore years' experience in the trade. Although Walkerand Campbell listed on their registration for referralcards that they had considerably more than 4 years' ex-perience, it does not appear that Williams made any at-11 Specifically, the General Counsel states thatthese minutes are hear-say and imprecise.The General Counselalso pointsout that none of theindividuals who appearedbefore the executiveboard werecalledto testi-fy in this proceeding and thus it is appropriate to draw the inference that,had theytestified, they would not have corroboratedthe statements con-tained in these minutes.However,I creditFenwick's testimony that heroutinely tookminutes of executive board meetings,that these minutesare then read at the next general membership meeting,and that he quotedcertain commentsby the employerrepresentatives who appeared I there-fore find that the minutesare properlyadmissible as within the businessrecords exception to the hearsay rule and that the variousemployer rep-resentatives made the comments the minutes attribute to them.I also do not agreewith the General Counsel thatthe minutes of theNovember 23 meeting are so imprecise as to preclude reliance on them.The Respondent had a legitimate concern whetherCampbell and Walkerhad been working in the electrician's trade and Fenwick's notations onwhat the employer representativessaid were adequate to meet that con-cern I furtherfind noadverse inference warranted from the failure ofthese individualsto testifyin this proceeding,for thereis no showing thatthey werenot as available totheGeneral Counsel and the ChargingParty as theywere to the Respondent.Auto Workers Y NLRB,459 F 2d1329, 1338-1339 (D C. Cir 1972)52ElectricalWorkers !BEW Local367(Penn-Del-JerseyChapterNECA),230 NLRB 86, 94 (1977)tempt to advise O'Brien that his understandingwas mis-taken. Indeed, there is no evidence of any further at-tempt by Campbell and Walker to attain membership inthe Respondent or an opportunity to take the journey-man's examination untilOctober.59 In these circum-stances, and especially in light ofWilliams' comments inhis first letter to O'Brien abouthis clients'reluctance totake a test, I find that the Respondent did not act arbi-trarily or capriciouslyin failingto act on the May 1980applications.After Campbell and Walker again applied for member-ship in October, the Respondent acted on the applica-tions reasonably promptly. Thus, as discussed above, onOctober 26 the executive board directed Fenwick tomake inquiries of their previous employer, and Fenwickdid so by letters dated october 27.54 The minutes of theNovember 9 executive board meeting show that thematter was discussed, and various employer representa-tives appeared at the November 23 meeting. Also at theNovember 23 meeting the executive board decided toofferCampbell's andWalker the residentialwireman'stest.Contrary to the statements in the minutes of that meet-ing, the resumes proffered Campbell and Walker do notindicate that their experience was primarily in the resi-dential field. Even if that were the case, the contact re-quires that the journeyman's examination be given to ap-plicantswho have at least 4 years' experience "in thetrade,"without respect to whether that experience wasin residential or commercial work. Further, classificationas a residential wireman would require Campbell andWalker to remain in that status for 3 years and then takea 2-year course before they became eligible to requestthat their classification be upgraded to that of journey-man. In these circumstances, I find that the Respondenthad no basis in the contract or other legitimate reasonforoffering the residentialwireman's examination toCampbell and Walker in lieu of the journeyman's exami-nation,55 and that by failing to offer them the journey-53 Themeetingof Walker and Campbell with Tate,the IBEW nationalrepresentative,was apparentlyconcernedonly with referrals;althoughCampbell's July25 lettertoTroy referred to the Union'smembershippolicies, there is no evidence that membershipor testing was discussedwith Tate84Asmentionedabove, the General Counselcontends that the Re-spondent subjected Walker's and Campbell'smembership applications tomorescrutinythan that of other applicants,citing Fenwick's testimonythatwhen an ErnestMcGahn asked to take thejourneyman's examina-tion Fenwick did not write letters to the employershe mentioned but didtalk to them I find nomerit to this contentionFenwickcredibly testifiedthat the applications of apprentices are investigated and I note that theIBEW constitution provides that thepresident of a local union shall ap-point a committee "to pass and report upon"applications for member-ship.The fact that Fenwick wrote to Campbell's and Walker's employersinsteadof merelyattemptingto contactthemby telephoneor by chanceat jobsitesdoesnot suggest that the Respondent was being more rigour-ous in investigatingthe twoapplicants'previous employment.Indeed, in-asmuch as an unfair laborpracticecharge on the failure to refer had al-readybeen filed, the Respondent can hardly be faulted for attempting todocument its actions.55 I realize that the Respondenthad been advised byvarious employerrepresentatives thatCampbell and Walkerhad not been performing jour-neyman'sworkon jobstowhich theRespondent had referred them.However, the contract does not require 4 years'experience as a journey-Continued ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTICDIVISION NECA)man's examinationinDecember 1981 the Respondentviolated Section 8(b)(1)(A) and (2) of the Act.58 Howev-er, as indicated by the foregoing discussion, I also findthat the Respondent did not act unlawfully by failing tooffer them any examination earlier.With respect to the offer to Campbell and Walker totake the journeyman's examinationinFebruary 1982, Ifurther find that the Respondent was obligated to pro-vide them with more notice of the scheduling of the ex-amination.I recognize that the contract requires onlythat examinationsbe offered at "reasonable intervals,"specified as 30 days, and there is no mention in the con-tract of the amount of notice to be given toexaminees. Ialso have credited Fenwick's testimony that other appli-cants, including himself, had received less notice. None-theless, unlike apprentices,who presumably understandthatwithin a comparatively short time after they finishtheir training a test will be scheduled for them, there isno evidence that Campbell and Walker had any idea atallbefore they received the February 16, 1982 lettersthat they should be preparing to take the journeyman'sexamination.In these circumstances, I conclude that itwas not enough for the Respondent to treat them as ap-prentices, and that the Respondent had an obligation togive them more notice than might otherwise be required.I therefore find that the Respondent's offer of the jour-neyman's examination in February 1982 did not cure itsunlawful conduct in failing to offer it in December1981.572.The failure to refera.General principlesThere is no dispute that a union may lawfully operatean exclusive hiring hall,58 nor that the contract's estab-man, but only 4 years' experience. By classifying Campbell and Walker asgroup III the Respondent conceded that they had at least 2 years' experi-ence in the trade,it is undisputed that Campbell worked for almost a yearpursuant to his first referral from the Respondent,that he worked ap-proximately another month between February and March 1980, and thathe worked all but about 2 weeks of the period between May 8 and De-cember 24, 1980 Thus, the Respondent knew that Campbell had workedpursuant to its referrals for a period totaling almost 20 months.Similarly,it is undisputed thatWalker's referral to Calvi beginning in December1978 lasted for 8 months at the Boardwalk including 2 months at theClaridge,that this next referral,to Keystone,lasted for 7 months, andthat the May 1980 referral to Calvi resulted in his working another 8months. It is thus clear not only that Campbell and Walker had bothspent more than 4 years in the trade,but the Respondent knew it. In anyevent, the minutes of the November 23 meeting and Fenwick's testimonyabout it do not indicate that the executiveboard tookthe position thatCampbell and Walker had not spent 4 years "in the trade," but that theyshould be offered the residential wireman's examination because that wasconsonantwith their experience.66 Stockinger's letters of January 13, 1982, to Campbell and Walker donot cut off the Respondent's Lability.Having acted unlawfully in offeringthem only the residential wireman's examination, the Respondent was notfree to decide that their failure to respond to that offer meant that theywere not still interested in becoming members of the Union57However,I do not rely on Campbell's testimony about the amountof notice given by state agencies which administer contractors' examina-tions, for the Respondent is not required to follow the example of otherexamining boards.58TeamstersLocal 357 v NLRB,365 U S. 667 (1961).107lishment of priority groups based on havingpassed ajourneyman'sexaminationgiven by an IBEW local,yearsworked under a collective-bargaining agreement,or residence within the Union's geographical jurisdictionisproper.59 It is alsowell established thata union maynot operate an otherwise lawful exclusive hiring hall insuch a manner as to discriminate between those regis-trants who are members of the Union and those who arenot-60Other issues in this case, however, are the subjectof more controversy.The threshold inquiry is what the General Counselmust do to establish a prima facie case that an exclusivehiring hall is unlawfully operated and what the Respond-ent must do to rebut that showing. InSheet Metal Work-ers Local 20 (Employers Assn. of Sheet Metal Workers),253NLRB 166 fn. 1 (1980), the Board found that theGeneral Counsel made out a prima facie case by showingthat a large number of registrants had been referred bythe respondent's exclusive hiring hall ahead of the charg-ing party, and that not all of these referrals fell withinany exceptions to the hiring hall's first-in-first-out rule.However, the Board found that the respondent rebuttedthe prima facie case by showing that the failure to referthe charging party was not discriminatorily motivated.Subsequently, inOperating Engineers Local 406 (Ford,Bacon & Davis Construction),262 NLRB 50, 51 (1982),the Board held:Even assuming the absence of specificdiscrimina-tory intent, a violation must be found in the circum-stances of this case. The Board was held that anydeparture from established exclusive hiring hall pro-cedures which results in a denial of employment toan applicant falls within that class of discriminationwhich inherently encourages union membership,breaches the duty of fair representation owed to allhiring hall users, and violates Section 8(b)(1)(A) and(2),unless the union demonstrates that its interfer-ence with employment . . . was necessary to the ef-fective performance of its representative function.61The United States Court of Appeals for the Fifth Circuitenforced the Board's Order, specifically commenting,inter alia, that "the union may not apply arbitrary or in-vidious criteria in referring employees to jobs . . . . Ininstances where, as here, a union is alleged to have sin-gled out one employee for disparate treatment, an in-quiry into the union's motivesisessential. . . . Givensufficient competent evidence, the trier-of-fact properlymay infer a discriminatory animus from the circum-69 InterstateElectric Co,227 NLRB 1996 (1977)80 ElectricalWorkersIBEW Local948 v.NLRB,697 F.2d 113, 116 (6thCir 1982)Si CitingPlumber Local392(KaiserEngineers),252 NLRB 417 (1980).The UnitedStatesCourt of Appeals for the Sixth Circuitdenied enforce-ment of the Board'sOrderin this case,finding that there was no evi-dence of hostility or discriminatory motive(citingLocal20,above) andthat the record did not establish that the union deviatedfromclear andunambiguous contractual provisions. 712 F.2d 225 (1983) 108DECISIONSOF NATIONALLABOR RELATIONS BOARDstances surrounding a departure from a standard hiringhall procedure."62Operating Engineers Local 406was recently quoted bythe administrative law judge, and apparently followed bythe Board, inOperating Engineers Local 450 (HoustonChapter AGC),267 NLRB 775 (1983), as providing theapplicable standard for determining whether a union vio-lates Section 8(b)(l)(A) and (2) in its operation of an ex-clusive hiring hall.63 The administrative law judge alsocitedLocal 20,above, for the proposition that once theGeneral Counsel has made a prima facie case the burdenshifts to the respondent to go forward with rebuttal evi-dence,with the overall burden of persuasion remainingwith the General Counsel.In many cases, if a union meets the standard articulat-ed inLocal 406of showing that its deviation from estab-lished and lawful procedure is "necessary to the effectiveperformance of its representative function,"italso meetsthe standard stated inLocal 20of showing that the fail-ure to refer the alleged discriminatee was not "discrimin-atorilymotivated," and vice versa. However, there arealso situations where a union may meet one standard, butnot the other. Inasmuch as it does appear that the Boardhas established that only one of these two tests is appro-priate, I conclude that if the General Counsel makes aprima facie case the union may rebut it by meeting eitherstandard.b.The March 19 failure to refer CampbellThe principallegal issuessurrounding the March 19referral are (1) whether Campbell's lack of knowledgeabout the rule regarding declining a referral exemptedhim from its application; (2) whether Campbell should62Operating EngineersLocal 406 v. NLRB,701 F.2d 504, 508 (1983)Cf.Laborers Local 282 (Elzinga-Lakin),226 NLRB 958 (1976), in whichthe employer permittedthe union to select the employees to be laid offpursuant to a reduction in force.Three nonmemberswere selected forlayoff, othernonmembers as well as members continuedto work. The ad-ministrative law judge, affirmed by the Board, found that no party to thelitigation had establishedwhetherthe selectionsfor layoffwere based inany way on membership in the unionor the lack ofsame In making thisfinding,the judge notedspecifically that there was no evidence whetherthree other employees laid off at the same time as thosealleged to bediscriminatees were union members,nor that adisproportionate numberof nonmembers were laidoffAccordingly,he found that"[w]hile, to besure,suspicion may exist as to the real motivations and reasons which un-derly the layoffsin question,suspicionbreedsand feeds upon itself, and itmay not formthe corefor inferencenor serveas substitutefor the sub-stantialcredible proof that the law requires." 226 NLRB at 959. Thejudge, further noting that the respondent's failure to admit the allegeddiscriminateesto membershipwas not allegedto be unlawful,found thatthe failure to admit them,coupled with their selection for layoff,was notipso facto a violation of Sec.8(bX2), and thatTeamsters Local 357,above,required evidentiaryproofof discrimination.66Compare,however,Plumbers Local 513 (Master Plumbers),264NLRB 415 (1982), in which the administrative law judge had found thatthe union made referrals in a haphazard manner, although there was awell-established hiring hall procedure,but that the hallwas not an exclu-sive referral system and thus there was no violationof the Act The ad-ministrative law judge had also found that the respondent's failure to tellthe charging party aboutvarious jobs to which henugnthavebeen re-ferred was not motivatedby hisprotectedactivity. The Board, however,found that the hiring hall was an exclusive system and that,therefore, therespondent's arbitrary failure tofollow its established system violatedSec. 8(b)(lXA) and(2) of the Act, findingitunnecessaryto reach theissue of whether the failure to refer was motivated by animosity againstthe charging party becauseof his protected activities.have been considered to be in group I or group III; and(3) whether Fenwick properly classified Turner in groupII.With respect to the first issue, the Board has held thata union's failure to maintain in writing rules governingthe operation of its hiring hall is not a per se violation ofthe Act.64 I fmd that the rule that registrants would losetheir places on the referral list if they declined a referralwas reasonably related to legitimate union goals in lightof Fenwick's credible testimony on the reason for therule's adoption. Nonetheless, the Board has held that aunion's failure to notify the users of its hiring hall of therules which govern referrals is "arbitrary and in breachof its duty to represent job applicants fairly by keepingthem informed about matters critical to their employ-ment status."85 I therefore conclude that the fact thatCampbell was not aware of the rule about declining re-ferrals exempted him from its application.As to the second issue, I have found above that theRespondent did not act unlawfully in failing to offereither Campbell or Walker the journeyman's examinationprior to December 1981. I therefore further fmd thatFenwick properly classified both men in group III inMarch, April, and May of that year.With respect to the question of whether Fenwickshould have categorized Turner as in group IV insteadof group II, it is clear that Fenwick interpreted the des-ignation of a registrant as a "journeyman" to mean thatthe individual was properly classified in either group I orgroup II, depending on whether he lived in the Respond-ent's jurisdiction.However, the commercial collective-bargaining agreement does not refer to "journeyman,"but to passing a journeyman's examination.As discussed above, I have credited Fenwick's testi-mony that passage of a journeyman wireman's examina-tionwas required for anyone seeking to become a jour-neyman member of the Respondent. I have also creditedFenwick's testimony that he was under the impressionthat in order to be classified as a journeyman the IBEWrequired passing the journeyman's examination.Accord-ingly, it seems to me reasonable that Fenwick shouldassume that any member of another IBEW local whocarried either a letter or a dues receipt stating that hisclassificationwas "journeyman" would also have passedsuch a test.The fact thatFenwick was wrong in that as-sumption does not, in my view, constitute the type of de-89Laborers Local394(Building Contractors Assn. of NJ),247 NLRB97 fn 2 (1980)66Operating Engineers Local 406 (Ford, Bacon & Davis,),supra, 262NLRB at 51 See alsoBoilermakers Local 40 (Envirotech Corp.),266NLRB 432 (1983), in which theBoard foundthatthe uniondid not actunlawfully in disciplining,by a 90-daysuspension from the hiring hall, anemployee who violateda well-known rule prohibiting employees from at-tempting to obtain work by contacting employers directly instead ofusing the referral procedure.In so finding,the Board distinguishedLocal667 Bodmakers (Union Boiler Co.),242 NLRB 1153, 1155 (1979), in whichthe administrative law judge,affirmed bythe Board,foundthat a union'sunpublicized rule that an employee who quit certaintypes ofjobs wouldnot be referredfor a reasonable length of time wasoverlyvague and thatthe failureto specifythe length of timefor whichan employeewould notbe eligible for referral and to publicize the rule did not"conform withthe standard of fairnessrequired of [a] statutorybargaining representa-tive." ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTICDIVISION NECA)viation from the Respondent's hiring hall procedures,whichthe Boardhas previously found tobe unlawful.66Accordingly, I find that Fenwick acted reasonably inclassifyingTurner in group II, and in referring himahead of Campbell on March 19. I shall therefore recom-mend that this allegation of the complaint be dismissed.c.The failure to refer McMillon on April 8Since I have found that McMillon was at the hallwhen Myers was referred and that McMillon had beensigning thereferral book longer than Myers, the issue be-comes whether Myers was properly classified in group IIinstead of group IV, and whether Fenwick properly clas-sifiedMcMillon in group IV instead of group III. As in-dicated above, it is undisputed that Myers had nevertaken a journeyman's examination, but he was classifiedas a journeyman by his own local. For the reasons listedabove with respect to the classification of Turner, I findthat Fenwick's relianceon Myers' classification as listedby his own local and consequent determination thatMyers was in group II was not an unlawful deviationfrom the Respondent's legitimatehiring hall procedure.Moreover, I further conclude that Fenwickwas enti-tled to categorizeMcMillon asgroup IV based on hisreasonablebelief that McMillon did not live in the juris-diction, even though Fenwick did not confront McMil-Ion on the issue.As far as I know, there is no require-mentthat in the operation of an exclusive hiring hall aunion agentmust either accept whatever information theregistrantproffersor cross-examinationthe registrant ifthe agenthas contraryinformation.To require suchaction, in my view, puts a burden on the union whichwas not anticipated by the Supreme Court inTeamstersLocal 357,supra.Accordingly, I find that Fenwick didnot unlawfullydiscriminate againstMcMillon by classify-ing him as groupIV. I therefore conclude that Myerswas properly referred ahead of McMillon on this occa-sionand shall recommend that thisallegationof the com-plaint bedismissed.d.The failure to refer Walker on April 22It is undisputed that Barnes was in group III and, asstated above, I fmd that Walker was also properly classi-fied in that group. Although at the time of this referralWalker had been signing the book longer than Barnes, Ihave found thatBarnes wasreferred on April 22 beforehe had had time to sign the referral book and thatWalker was not present at the time. The mere fact that aregistrant for referral neglected to sign the referral bookbefore being dispatched does not constitute such a depar-ture from established referral practice as to justify a find-88 Thus,for example,in Operating EngineersLocal 406,above,the busi-ness agent called whomever he pleased for certainjobs,without regardto either their presence in the hiring hall or their position on theout-of-work list. (262 NLRBat 55.)Although the collective-bargaining agree-ment did not specify that these jobs werecovered bythe hiring hall pro-cedure, the administrative law judge found that they had been regardedas falling within the referral system In the instant case,in contrast, Fen-wick consistently applied the hiring hall rules as he interpreted them, anddid not make referrals on the basisof hisunfettered discretion.109ing that the referral was improper.67 I therefore con-clude that Barnes' referral was in accord with the Re-spondent's normal, legitimate procedure, and I shall rec-ommend that this allegation of the complaint be dis-missed.e.The failure to refer Walker on May 12As discussed above, when Barnes was referred toRumsey on May 12, he had only been signing the refer-ral book since May 4, while Walker had been signing thebook regularly since January 19. Although I have foundthatWalker declined a referral on March 16, I have alsocredited his testimony that he was unaware of the rulethat declining a referral would cause the registrant to goto the bottom of the list of his priority group. Conse-quently, and for the reasons expressed above with re-spect to Campbell, I find that the Respondent could notproperly apply this rule to Walker, and that hisplace inthe referral book dates from January 19.As also discussed above, I have found that Walker waspresent in the hall when Barnes was referred; according-ly, as they were both in group III and as Walker hadbeen signing the referral book longer, Walker was enti-tled to the referral. Thus, the General Counsel has madea prima facie showing that the failure to refer Walker onthis occasion was unlawful, and the burden shifts to theRespondent to rebut that showing.Initially, theRespondent contends that no violationcan be found with respect to this referral because Barneswas not a union member and therefore Walker was nottreated discriminatorily. I agree with the Respondentthat the evidence establishes that Walker was not treateddisparatelyon this occasion because he was not amember of the IBEW, but this finding does not end theinquiry, for the complaint alleges that Campbell, Walker,and McMillon were denied referrals not only because oftheir lack of union membership but on the basis of other"arbitrary and discriminatory considerations" as well.Specifically, theGeneral Counsel and the ChargingParty contend that the Respondent's failure to referCampbell, Walker, and McMillon on the occasions speci-fied in thecomplaintwere additionally motivated byhostility engendered by their activities in retaining coun-seland complaining to various agencies and to theIBEW about their lack of referrals. The Charging Partyfurther contends that Stockinger's comment inMay1980, as well as the alleged discriminatory failures torefer occurring outside the 10(b) period, is evidence oftheRespondent's hostility toward the three men, andthatFenwick's comment on May 14 further indicatesFenwick's animosity toward nonmembers.With respect to the contention that the Respondentwas hostile toward Campbell, Walker, and McMillon be-cause of their attempts to obtain more referrals, it ap-pears from this record that neither Campbell's nor Walk-er's dissatisfaction was communicatedto theRespondentat any time between the meeting they had with Stock-inger inMay 1980 and O'Brien's receipt ofWilliams'87 Operating Engineers Local 450 (HoustonChapter AGC),267 NLRB775 (1983) 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 30 letter.Thus,at the time of the allegedly improp-er referrals outside the 10(b) period,aswell as the fail-ures to refer in March and April,there had apparentlybeen no complaint either by any of the three alleged dis-criminatees individually or on their behalf for severalmonths.With respect to the January and February refer-rals,Fenwick credibly explained the referral of Melton,and I conclude that, although it is possible that the refer-rals of DeVito and Benson were improper,the recorddoes not demonstrate that they were, or that the failureto refer either Campbell or Walker at that time was dueto hostility toward them.68Stockinger's comment in May 1980,although indicat-ing at least irritation with Campbell's and Walker's com-plaints,was made more than 10 months before any of thefailure to refer alleged in the complaint to be unlawful,and in the intervening period both Campbell and Walkerwere referred to jobs by the Respondent.Indeed, a weekafter this conversation with Stockinger,Campbell wasreferred to Dynalectric for a job which lasted until No-vember 1980, and Walker was referred to a job withCalvi which lasted even longer.I therefore find that anyanimosity expressed by Stockinger on that occasioncannot be held to have carried into the 10(b) period.69With respect to the Respondent'sattitude towardCampbell,Walker,andMcMillon after they retainedWilliams,the latter's reference in his April 30 letter tothe possibility of litigation under Title VII of the CivilRights Act may have angered or disturbed Stockingerand Fenwick,but I do not believe that receipt of thatletterwould have caused the Respondent to retaliateagainst either Campbell or Walker by intentionally by-passing them for referrals. Indeed,as discussed above,Fenwick offered both men a referral on May 20, whichthey declined, and offered Campbell another opportunityto take the job the next day, which he also declined. Ad-ditionally,Ihave found that Fenwick also offered bothmen two referrals during the first part of June, whichthey refused.Further,although there was some further correspond-ence between O'Brien and Williams in May, Campbellconceded that he never made any complaint personallyto Fenwick or Stockinger in March,April, or May 1981about what he viewed as the Respondent's improper fail-88 In this regard,I have credited Fenwick's testimony that there wasplenty of work available at the time,and, in light of my further creditingFenwick's testimony that at times Campbell and Walker were not presentin the hall when they said they were,Ifind that this record does notestablish that the pre-10(b) referrals on which the Charging Party reliesto show animus were indeed improper,much less that the failure to referWalker or Campbell on those occasions evidenced the Respondent's hos-tility toward them.89 InLocal 20,above,in fording that the union had rebutted the primafacie showing of discrimination, the Board relied in part on its findingsthat the charging party's protected activity was in June and December1976,while the failures to refer occurred between November 1977 andJanuary 1979,and that the charging party received some referrals afterhis protected activity.253 NLRB166 fn. 1. Similar considerations applyhere.See alsoElectricalWorkersIBEW Local 1701 (DynalectricCo.), 252NLRB820, 829(1980),where the Board adopted the administrative lawjudge's finding that the evidence of a union's illegalmotive outside the10(b) period did not carry over to a refusal to permit applicants to regis-ter for referral some 9 months later,where an employer's attempt to un-dermine the normal,legitimate opertion of the hiring hall gave the uniona lawful reason to reject the applicants.ure to refer him and there is no evidence that eitherWalker or McMillon made such a complaint.Finally,with respect to Fenwick's reference on May14 to an "IBEW journeyman,"I find that in the contextinwhich it was made the record does not establish thatby this comment Fenwick was expressing animositytoward hiring hall applicants who were not members ofthe IBEW,as opposed to emphasizing that he was look-ing for someone who had journeyman status accordingto his interpretation of the contract.In light of all the foregoing,I find that the Respondenthas met its burden of showing that Fenwick's referral ofBarnes instead of Walker on May 12 was not motivatedeither by Walker's lack of membership in a labor organi-zation or by personal animosity,and I shall thereforerecommend that this allegation be dismissed.f.The failure to refer Walker on May 14Having found that Walker was not in the hall whenthe referral of Keller was made on May 14 and that waseither hot present or did not respond to Fenwick's gener-al queries on preceding days whether anyone was inter-ested in residential work,the question becomes whetherFenwick was obligated to specifically offer the Mitchelljob to Walker at some time prior to that date.Under the circumstances,I find that Fenwick was jus-tified in making general announcements rather than fol-lowing the precise order of the referral book to askeveryindividual in the hall whether he was interested inthe referral toMitchell.Fenwick's testimony that re-quests for residential wiremen were difficult to fill wascredibly corroborated by Lawrence Mitchell, and therecord establishes that it would have been a waste oftime for Fenwick to individually ask everyone waitingfor a referral each day whether they were willing to takea residentialwireman's job. Indeed,asAdministrativeLaw Judge Ries observed inOperating Engineers Local324 (Michigan Chapter AGC),226 NLRB 587, 595(1976):And I appreciate the problems inherent in operatinga large hiring hall.Itwould seem a waste of re-sources,for example,to require a union to plow rig-idly through a long list of registrants for every re-ferral, calling each registrant in turn by seniority,even though the business agent knows full well thatthe first 50 registrants, for reasons of their own, willrefuse a given job.Accordingly,I find that the Respondent did not act im-properly in not specifically offeringWalker the referralbefore May 14,and thus I conclude that the Respondentdid not act arbitrarily in offering the referral to Keller. Ishall therefore recommend that this allegation of thecomplaint be dismissed.g.The failure to refer Campbell and Walker on May20The General Counsel and the Charging Party contendthatWalker and Campbell should have been referred in-stead of Knittel and Jennings because the evidence doesnot establish that Knittel and Jennings should be classi- ELECTRICALWORKERS IBEWLOCAL 211 (ATLANTICDIVISIONNECA)111feed in a higher category than group IV. In addition, theGeneralCounsel and the Charging Party contend that,even if Jennings and Knittel were in group III, Walkerhad been signing the referral book since January 19 andCampbell should be credited with signing since January12.The Respondent, on the other hand, contends thatthe General Counsel has not shown that Knittel and Jen-ningswere in a lower group than Campbell and Walkertherefore no prima facie case has been established. TheRespondent further argues that Campbell and Walkerwere not present in the hall when the referrals weregiven to Jennings and Knittel and that, in any event, nodiscriminatorymotivation for these referrals has beenshown.As shown above, I credit Jennings' testimony thatCampbell and Walker were in the hall when he was re-ferred. I have also found that Campbell was not entitledto the benefit of the "short-term job rule" as a result ofhis layoff from Henkels on April 3, and that his place inthe referral book dates from April 6, when he resumedsigningafter that layoff. I have also found that Walker'splace on the list dates from January 19. As mentionedabove, Jennings had been signing the referral book sinceMay 4, while Knittel had been signing since April 3.All the parties apparentlyagree thatthe record doesnot establish in which group Jennings and Knittel shouldbe classified. The question thus becomes the consequenceof this lack of evidence.InSheetMetalWorkers Local 20 (Employers Assn. ofSheetMetal Workers),233 NLRB 732 (1977)(Local 20 1to distinguish it from the later case cited above and in-volving the same parties), the union's hiring hall general-ly referred registrants in the order in which their namesappearedon an out-of-work list; however, there werecertain exceptions to this procedure under which regis-trants could properly be referred regardless of theirplace on the list. The General Counsel established thatapproximately 53 people who signed the list after thecharging party were referred out ahead of him, but therewas evidence whether any of these referrals were madepursuant to one of the exceptions to the general rule.The judge, affirmed without comment by the Board,found that the General Counsel bore the burden ofshowing that the out-of-order referrals were improper,and that inasmuch as the General Counsel had not car-ried that burden she had failed to establish a prima faciecase.Applying the principles ofLocal 20 1to the instantcase, I conclude that the General Counsel has the burdenof establishing that Knittel and Jennings belonged in thesame or a lower referral group then Campbell andWalker. I further find that the General Counsel hasshown that Jennings was in either group III or groupIV, depending on how long he had worked under a con-tract between the Respondent and the Association. Ac-cordingly, since Jennings had not been signing the refer-ral book as long as Campbell and Walker, I find that theGeneral Counsel has made a prima facie showing thatJennings' referral was improper.However, inasmuch as it is undisputed that Jenningswas not a union member, I find, for the reasons set forthwith respect to the May 12 referral of Barnes, that theRespondent has adduced sufficient evidence to rebut theprima facie case of discrimination based on lack of mem-bership in an IBEW local. I further find, again for thesame reasons discussed above,that the referral of Jen-nings was not made for other discriminatory reasons.With respect to the referral of Knittel, I find that theGeneral Counsel has not made the requisite prima facieshowing. As discussed earlier, Fenwick sometimes reliedon his own knowledge of the status of hiring hall regis-trants in determining their classification; I find that itwas not improper for him to do so.70 There is no evi-dence whether Fenwick ever talked to Knittel about hiswork experience or training, or whether Knittel evertold Fenwick that he was classified as a journeyman byhis home local or produced documents to that effect.Consequently, I find that the General Counsel has notshown that Knittel was not entitled to be referred onMay 20.I shall thereforerecommendthat thisallegationof the complaintbe dismissed.h.The failure to refer Walker on May 27AlthoughWalker declined a referral on May 20, asdiscussed above, I have found that the rule about theconsequencesof declininga referral could not legitimate-ly be appliedagainst him,and that his place on the regis-ter therefore dated from January 19. Further, I havefound above that Fenwick's classification of McMillon asgroup IV was not unjustified, and the Respondent con-cedes that Walker was in group III. Accordingly, I findthatWalker was entitled to be referred ahead of McMil-lon on May 27.However, as with the referral of Barnes on May 12,the inquiry does not end here, for it is undisputed thatMcMillon was not a member of any union. Furthermore,McMillon, although he had apparently not joined Camp-bellandWalker in retaining counsel, had previouslycomplained about the Respondent's failure to refer himasmuch as Campbell and Walker had. Accordingly, andfor the reasons discussed above with respect to the May12 referral, I conclude that the Respondent has rebuttedthe General Counsel's prima faciecase, and I shall there-fore recommend that thisallegationof the complaint bedismissed.On the basis of the above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1.The Atlantic Division of the Southern New JerseyChapter, Inc., National Electrical Contractors Associa-tionand its employer-members and EnvironmentalDesign,Limited, trading asMitchellMechanical andElectricalContractors are employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.InternationalBrotherhood of ElectricalWorkers,Local 211 is a labor organization within the meaning ofSection 2(5) of the Act.TOSee,for example,StageEmployeesIAISE Local592(SaratogaCenter),266 NLRB703 (1983) 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By failing and refusing,since about December 3,1981, to allow Robert S. Campbell and James E. Walkerto take the journeyman wireman's examination,therebydenying them the opportunity to qualify for a higher pri-oritygroup under the exclusive referral system main-tained under its collective-bargaining agreement with theAssociation,theRespondenthasviolatedSection8(b)(1)(A) and (2) of the Act.4.A preponderance of the credible evidence does notestablish that the Respondent has otherwise violated theAct.THE REMEDYHavingfound that theRespondent engaged in certainunfair labor practices,I shall recommendthat it be or-dered to cease and desist therefrom and to take certainaffirmative actions designedto effectuate the purposes ofthe Act.Havingfound thattheRespondentunlawfully dis-criminatedagainstCampbell andWalker bydenyingthemthe opportunity to take itsjourneyman's examina-tion,I shall recommendthat theRespondentbe orderedto offer them the opportunity to take theexaminationand to give them reasonablenotice ofwhen the examina-tion is scheduled.7171 If,after theopportunityto take the examinationisoffered to themon a nondiscriminatory basis,CampbellorWalker requests a postpone-ment,theRespondent is obligated to treatthatrequest in the samemanner it would treat similar requestsfrom any otherapplicants,e g., ap-In addition,a standard remedy for a union's discrimi-natory failure to permit an applicant for a journeyman'stest to take it is to treat the discriminatee as if he or shehad taken and passed the test.72Accordingly,I recom-mend that the Respondent be ordered to consider Camp-bell andWalker as if they were in group I for referralpurposes from December 3, 1981, the date on which theyshould have been offered the opportunity to take the ex-amination,to whatever date theytake a nondiscrimina-tory journeyman's examination or, if they decline a non-discriminatory offer, the date of the offer.73 I furtherrecommend that Campbell and Walker be made wholefor any loss ofearningsthey may have suffered by pay-ment to them of what they would have earned duringthe applicable period had they been classified and re-ferred as group I,less any net interim earnings.Backpayshall be computed in accordance with F.W. WoolworthCo., 90 NLRB 289 (1950), to which shall be added inter-est, to be computed in the manner prescribed inFloridaSteel Corp.,231 NLRB 651 (1977).74[Recommended Order omitted from publication.]prentices who have finished their training or employees of newly orga-nized employers72ElectricalWorkersIBEW Local 367 (Penn-Del-Jersey Chapter),230NLRB 86, 94 (1977)See alsoPlumbers Local633 (B& W Construction),249 NLRB 67 (1980).73Of course, all the Respondent's legitimate hiring hall rules apply tothis remedy, thus Campbell and Walker were only entitled to referrals ondays when they were present at the hiring hall and in accordance withthe places they would have held on the group I referral list.74 See generallyIsisPlumbingCo.,138 NLRB 716 (1962).